Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT

 

Dated as of June 28, 2018

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

iSTAR INC.,
as Borrower,

 

The Several Banks from Time to Time Parties Thereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of June 23, 2016

 

JPMORGAN CHASE BANK, N.A.,

 

BARCLAYS BANK PLC,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
         INCORPORATED,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT

 

THIRD AMENDMENT, dated as of June 28, 2018 (this “Amendment”), among iSTAR INC.
(the “Borrower”), the Banks executing a Bank Addendum (each as defined below),
listed on the signature pages hereof or otherwise from time to time parties
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).  JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc. are acting as joint lead arrangers and joint bookrunners in
connection with this Amendment (collectively, the “Joint Lead Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement
dated as of June 23, 2016 (as heretofore amended, supplemented or otherwise
modified, the “Existing Credit Agreement” and, as amended by this Amendment and
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among others, the Borrower, the several Banks from time to
time parties thereto (the “Banks”) and the Administrative Agent;

 

WHEREAS, the Borrower has requested that the Banks agree to (i) a repricing of
the Loans (the “Existing Loans”), (ii) provide additional term loans under the
Credit Agreement in such principal amount that, after giving effect thereto, the
aggregate principal amount of the Loans under the Credit Agreement shall be
$650,000,000 (such additional term loans, the “Incremental Loans”), (iii) an
extension of the maturity date with respect to the Loans and (iv) certain
amendments to the Credit Agreement; and

 

WHEREAS, the Banks are willing to agree to the requested repricing, extension
and amendments and certain Banks have agreed to provide the Incremental Loans,
based upon the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement as
amended hereby.

 

SECTION 2.                            Amended Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, including without limitation, the satisfaction of the conditions
precedent in Section 5,

 

(i)                                     each Bank that holds an Existing Loan
(an “Existing Bank”) and executes and delivers a Bank Addendum, attached hereto
as Exhibit A, as a Continuing Bank (i) agrees to continue its Existing Loans as
Loans (such continued Loans, the “Continued Loans”; and each such Bank, a
“Continuing Bank”), on the Amendment Effective Date in a principal amount
outstanding on the Amendment Effective Date as Loans under the Credit Agreement
in a principal amount equal to the aggregate principal amount of such Continuing
Bank’s Existing Loans so continued or such lesser amount as is allocated by the
Administrative Agent and notified to such Continuing Bank on or prior to the
Amendment Effective Date and as set forth on Schedule 1.1A to the Credit
Agreement, (ii) agrees to the terms of this Amendment (including, for the
avoidance of doubt, the amendments set forth in Section 3 of this Amendment) and
(iii) agrees to all

 

--------------------------------------------------------------------------------


 

provisions of the Credit Agreement, as amended hereby, and to be a party to the
Credit Agreement as a Bank; and

 

(ii)                                  JPMorgan Chase Bank, N.A., in its capacity
as fronting bank (in such capacity, the “Fronting Bank”), hereby (i) agrees to
replace the Existing Banks that do not become a Continuing Bank  (such Existing
Banks, collectively, the “Exiting Banks”) in a principal amount equal to the
Commitments set forth on Schedule 1.1A of the Credit Agreement, (ii) agrees to
make the Incremental Loans to the Borrower on the Third Amendment Effective
Date, (iii) agrees to the terms of this Amendment, and (iv) agrees to all
provisions of the Credit Agreement, as amended hereby, and to be a party to the
Credit Agreement as a Bank.

 

(b)                                 The Incremental Loans, and the related
commitments, shall constitute Commitments and Loans and shall be treated pro
rata for the determination of Required Banks, and all other purposes, under the
Credit Agreement.

 

(c)                                  For the avoidance of doubt, the Existing
Loans of a Continuing Bank must be continued in whole and may not be continued
in part unless approved by the Administrative Agent; provided that the
Administrative Agent reserves the right to allocate a lesser amount of Existing
Loans as Continuing Loans to a Continuing Bank.

 

(d)                                 The aggregate principal amount of the Loans
outstanding immediately after giving effect to this Amendment shall be
$650,000,000.

 

SECTION 3.                            Amendments of the Existing Credit
Agreement.

 

(a)                                 The Existing Credit Agreement and the Loan
Documents, as applicable, are hereby amended effective as of the Amendment
Effective Date as follows:

 

(i)                                     the Existing Credit Agreement and the
Schedules thereto are hereby amended as reflected in Exhibit B, with newly added
language indicated by double underlining and deleted language indicated by
strikethrough; and

 

(ii)                                  Schedule 1.1(b) to the Security Agreement
is hereby amended as reflected in Exhibit C, with newly added language indicated
by double underlining and deleted language indicated by strikethrough.

 

(b)                                 Each amendment of the Existing Credit
Agreement and the applicable Loan Documents set forth in this Section 3 is
subject to the satisfaction of the conditions set forth in Section 5 of this
Amendment.

 

SECTION 4.                            Representations and Warranties.  On and as
of the date hereof, the Borrower hereby confirms, reaffirms and restates that
each of the representations and warranties set forth in Article IV of the Credit
Agreement and Section III of the Security Agreement are, after giving effect to
this Amendment, true and correct in all material respects except to the extent
that such representations and warranties expressly relate solely to a specific
earlier date, and except for any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect,” or similar language, in which
case the Borrower hereby confirms, reaffirms and restates that such
representations and warranties are true and correct in all respects.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.                            Conditions to Effectiveness.  The
effectiveness of this Amendment and the agreement of the Fronting Bank to make a
Loan is subject to the satisfaction of each of the following conditions (the
date on which such conditions are satisfied, the “Amendment Effective Date”):

 

(a)                                 the Borrower, the Administrative Agent, each
Continuing Bank and the Fronting Bank shall have executed and delivered to the
Administrative Agent a duly executed original of this Amendment (or, in the case
of each Continuing Banks, a Bank Addendum) and the Borrower shall have executed
and delivered to the Administrative Agent a Reaffirmation Agreement, in form and
substance reasonably acceptable to the Borrower and the Administrative Agent;

 

(b)                                 the Administrative Agent shall have received
opinions of (i) Venable LLP, special Maryland counsel to the Borrower,
(ii) Clifford Chance US LLP, special counsel for the Borrower, and
(iii) Geoffrey Dugan, in-house counsel for the Borrower, in each case in form
and substance reasonably acceptable to the Administrative Agent, the Banks and
their counsel;

 

(c)                                  the Administrative Agent shall have
received a certificate from a senior officer of the Borrower certifying the
authority for and the validity of this Amendment and the Reaffirmation Agreement
and the incumbency of officers executing this Amendment and the Reaffirmation
Agreement, the articles of incorporation of the Borrower, as amended, modified
or supplemented on or prior to the Amendment Effective Date, certified to be
true, correct and complete as of the Amendment Effective Date, together with a
good standing certificate as to the Borrower from the Secretary of State (or the
equivalent thereof) of its jurisdiction of organization, to be dated as of a
date within ten Business Days from the Amendment Effective Date;

 

(d)                                 the Administrative Agent shall have
received, on or before the Amendment Effective Date, (i) (x) all fees due and
payable required to be paid by the Borrower on or before the Amendment Effective
Date and (y) all other fees required to be paid and all expenses for which
invoices have been presented and (ii) the reasonable and documented fees and
expenses accrued through the Amendment Effective Date of Simpson Thacher &
Bartlett LLP;

 

(e)                                  no Default or Event of Default shall have
occurred and be continuing before or immediately after giving effect to the
transactions contemplated hereby;

 

(f)                                   the Administrative Agent shall have
received (x) the Collateral and Covered Assets List, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and (y) a
Collateral Report, dated as of, and after giving effect to, the Amendment
Effective Date and certified and duly executed by a financial officer of the
Borrower, reflecting a Collateral Coverage Ratio of not less than 1.25 to 1.00;

 

(g)                                  after giving effect to the inclusion of the
additional Covered Parties contemplated hereby, the representations and
warranties of the Covered Parties contained in the Loan Documents shall be true
and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)) on and as of the Amendment Effective Date both
before and after giving effect to the transactions contemplated hereby;

 

(h)                                 any Bank that so reasonably requests (in
writing) at least three Business Days prior to the Amendment Effective Date
shall have received, through the Administrative Agent, all Patriot Act
information required under Section 9.15 of the Credit Agreement;

 

3

--------------------------------------------------------------------------------


 

(i)                                     the Administrative Agent shall have
received payment of all accrued and unpaid interest on the Existing Loans as of
the Amendment Effective Date;

 

(j)                                    [reserved];

 

(k)                                 the Administrative Agent shall have received
a duly executed Supplement to the Amended and Restated Affiliate Subordination
Agreement, executed by each of the additional Covered Parties;

 

(l)                                     the Administrative Agent shall have
received a duly executed Supplement to the Amended and Restated Negative Pledge
Agreement, executed by each of the additional Covered Parties; and

 

(m)                             the Borrower shall have complied with (i) the
requirements of Section 2.17 of the Credit Agreement with respect to the Covered
Assets and (ii) the requirements set forth in Sections 3.1(c), (e), (g), (j) and
(r) of the Credit Agreement assuming application to the additional Covered
Parties and the additional Pledged Stock.

 

SECTION 6.                            Continuing Effect; No Other Amendments or
Consents.

 

(a)                                 Except as expressly provided herein, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
are and shall remain in full force and effect.  The amendments provided for
herein are limited to the specific sections of the Existing Credit Agreement and
the Security Agreement specified herein and shall not constitute a consent,
waiver or amendment of, or an indication of the Administrative Agent’s or the
Banks’ willingness to consent to any action requiring consent under any other
provisions of the Existing Credit Agreement, the Security Agreement or the same
section for any other date or time period. Upon the effectiveness of the
amendments set forth herein, on and after the Amendment Effective Date, each
reference in (i) the Credit Agreement to “this Agreement,” “the Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby, or  (ii) the Security Agreement to “this Agreement,” “the Agreement,”
“hereunder,” “hereof” or words of like import referring to the Security
Agreement, and each reference in the other Loan Documents to “Security
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Security Agreement, shall mean and be a reference to the Security Agreement as
amended hereby.

 

(b)                                 The Borrower and the other parties hereto
acknowledge and agree that this Amendment, the Reaffirmation Agreement and each
Supplement delivered pursuant to Sections 5(j) and (k) shall each constitute a
Loan Document.

 

(c)                                  This Amendment shall not extinguish the
obligations outstanding under the Credit Agreement, the Collateral Documents or
the other Loan Documents or discharge or release the lien or priority of the
Collateral Documents or the other Loan Documents.  Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement, the Collateral Documents, the other Loan Documents
or instruments securing the same or the other Loan Documents, which shall remain
in full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith.  Nothing implied in this Amendment, the Credit
Agreement, the Collateral Documents, the other Loan Documents or in any other
document contemplated hereby or thereby shall be construed as a release or other

 

4

--------------------------------------------------------------------------------


 

discharge of any of Borrower or any other Covered Party from any of its
obligations and liabilities as a “Borrower,” or “Covered Party,” under the
Credit Agreement, the Collateral Documents or the other Loan Documents.  Each of
the Credit Agreement, the Collateral Documents and the other Loan Documents
shall remain in full force and effect, until (as applicable) and except to any
extent modified hereby or in connection herewith.

 

SECTION 7.                            Expenses.  The Borrower agrees to pay and
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the preparation and delivery of this
Amendment, and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of one firm of counsel to the Administrative Agent in
accordance with the terms in the Credit Agreement.

 

SECTION 8.                            Counterparts.  This Amendment may be
executed in any number of counterparts by the parties hereto (including by
facsimile and electronic (e.g. “.pdf”, or “.tif”) transmission), each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.

 

SECTION 9.                            GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

iSTAR INC., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Fronting Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BANK ADDENDUM TO THIRD AMENDMENT TO ISTAR INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 

The undersigned is a “Bank” under and as defined in the Amended and Restated
Credit Agreement, dated as of June 23, 2016 (as amended prior to the date
hereof, the “Existing Credit Agreement”), among iStar Inc., JPMorgan Chase Bank,
N.A., as administrative agent, and the Banks and other entities parties thereto.
This Bank Addendum (this “Bank Addendum”) is referred to in, and is a signature
page to, the Third Amendment to the Amended and Restated Credit Agreement, dated
as of June 28, 2018 (the “Third Amendment”), among iStar Inc., JPMorgan Chase
Bank, N.A., as administrative agent, and Banks and other entities parties
thereto (the Existing Credit Agreement as amended, supplemented or otherwise
modified by the Third Amendment, the “Credit Agreement”).  Capitalized terms
used but not defined in this Bank Addendum have the meanings assigned to such
terms in the Credit Agreement.

 

By executing this Bank Addendum, the undersigned institution hereby consents to
(a) the amendment of the Existing Credit Agreement pursuant to the Third
Amendment and (b) on the Third Amendment Effective Date by checking the box
below, (A) the continuation of its Existing Loans under the Existing Credit
Agreement as Loans under the Credit Agreement in a principal amount equal to
such Existing Loans or the portion thereof as it is allocated by the
Administrative Agent and notified to the undersigned on or prior to the Third
Amendment Effective Date and (B) to be bound by the Credit Agreement as a Bank
thereunder.

 

 

,

 

(Name of Institution, including booking branch if applicable)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CREDIT AGREEMENT AMENDMENTS

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECURITY AGREEMENT SCHEDULE AMENDMENTS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTION VERSION

As amended through the SecondThird Amendment,

dated as of September 20June 28, 20172018

 

 

$450,000,000650,000,000(1)

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of June 23, 2016

 

among

 

iSTAR INC.,

 

THE BANKS LISTED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

J.P. MORGAN SECURITIES LLC,

JPMORGAN CHASE BANK, N.A.,

 

BARCLAYS BANK PLC,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

(1)  After giving effect to the Third Amendment, dated as of June 28, 2018.

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

Page

 

 

 

Article I DEFINITIONS

 

2

 

 

 

Section 1.1.

Definitions

 

2

Section 1.2.

Accounting Terms and Determinations

 

2023

Section 1.3.

Types of Borrowings

 

2023

 

 

 

Article II THE LOANS

 

2123

 

 

 

Section 2.1.

Commitments to Lend

 

2123

Section 2.2.

Procedures for Borrowing

 

2124

Section 2.3.

Notice to Banks; Funding of Loans

 

2124

Section 2.4.

Notes

 

2225

Section 2.5.

Method of Electing Interest Rates

 

2325

Section 2.6.

Interest Rates

 

2427

Section 2.7.

Fees

 

2427

Section 2.8.

Maturity Date

 

2528

Section 2.9.

Optional Prepayments; Termination or Reduction of Commitments

 

2528

Section 2.10.

Mandatory Prepayments of Loans

 

2529

Section 2.11.

General Provisions as to Payments

 

2629

Section 2.12.

[Reserved]

 

2730

Section 2.13.

Funding Losses

 

2730

Section 2.14.

Computation of Interest and Fees

 

2730

Section 2.15.

Use of Proceeds

 

2731

Section 2.16.

Replacement of Banks

 

2831

Section 2.17.

Collateral and Covered Assets

 

2831

Section 2.18.

Defaulting Bank

 

2933

Section 2.19.

Incremental Facility

 

2933

 

 

 

 

Article III CONDITIONS

 

3034

 

 

 

 

Section 3.1.

Closing

 

3034

 

 

 

 

Article IV REPRESENTATIONS AND WARRANTIES

 

3337

 

 

 

 

Section 4.1.

Existence and Power

 

3337

Section 4.2.

Power and Authority; Enforceable Obligation

 

3337

Section 4.3.

No Violation

 

3337

Section 4.4.

Financial Information

 

3438

Section 4.5.

Litigation

 

3438

Section 4.6.

Compliance with ERISA

 

3438

Section 4.7.

Environmental

 

3539

Section 4.8.

Taxes

 

3640

Section 4.9.

Full Disclosure

 

3640

Section 4.10.

Solvency

 

3641

 

i

--------------------------------------------------------------------------------


 

Section 4.11.

Use of Proceeds

 

3741

Section 4.12.

Governmental Approvals

 

3741

Section 4.13.

Investment Company Act

 

3741

Section 4.14.

Principal Offices

 

3741

Section 4.15.

REIT Status

 

3741

Section 4.16.

Intellectual Property

 

3741

Section 4.17.

Judgments

 

3741

Section 4.18.

No Default

 

3741

Section 4.19.

Licenses, etc.

 

3741

Section 4.20.

Compliance with Law

 

3742

Section 4.21.

No Burdensome Restrictions

 

3842

Section 4.22.

Brokers’ Fees

 

3842

Section 4.23.

Labor Matters

 

3842

Section 4.24.

Insurance

 

3842

Section 4.25.

Organizational Documents

 

3842

Section 4.26.

Unencumbered Assets

 

3842

Section 4.27.

Ownership of Property; Liens

 

3843

Section 4.28.

Covered Parties

 

3943

Section 4.29.

Security Documents

 

3943

Section 4.30.

Anti-Corruption Laws and Sanctions

 

3943

Section 4.31.

EEA Financial Institutions

 

3943

 

 

 

 

Article V AFFIRMATIVE AND NEGATIVE COVENANTS

 

3943

 

 

 

 

Section 5.1.

Information

 

3943

Section 5.2.

Payment of Obligations

 

4246

Section 5.3.

Maintenance of Property; Insurance; Leases

 

4247

Section 5.4.

Maintenance of Existence

 

4347

Section 5.5.

Compliance with Laws

 

4347

Section 5.6.

Inspection of Property, Books and Records

 

4347

Section 5.7.

Existence

 

4348

Section 5.8.

Independent Director

 

4348

Section 5.9.

Collateral Coverage Ratio

 

4448

Section 5.10.

Restricted Payments

 

4448

Section 5.11.

Restriction on Fundamental Changes

 

4449

Section 5.12.

Changes in Business

 

4549

Section 5.13.

Borrower Status

 

4550

Section 5.14.

Other Indebtedness

 

4550

Section 5.15.

Liens

 

4550

Section 5.16.

Deposit Collateral Account

 

4651

Section 5.17.

Restrictive Agreements

 

4652

Section 5.18.

Limitation on Activities of the Covered Parties

 

4752

Section 5.19.

Transactions with Affiliates

 

4752

Section 5.20.

Ratings

 

4753

Section 5.21.

Anti-Corruption Laws and Sanctions

 

4753

 

 

 

 

Article VI DEFAULTS

 

4853

 

 

 

 

Section 6.1.

Events of Default

 

4853

Section 6.2.

Rights and Remedies

 

5055

Section 6.3.

Notice of Default

 

5156

 

ii

--------------------------------------------------------------------------------


 

Section 6.4.

Distribution of Proceeds after Default

 

5156

 

 

 

 

Article VII THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

5156

 

 

 

 

Section 7.1.

Appointment and Authorization

 

5156

Section 7.2.

Administrative Agency and Affiliates

 

5157

Section 7.3.

Action by Agents

 

5157

Section 7.4.

Consultation with Experts

 

5257

Section 7.5.

Liability of Agents

 

5257

Section 7.6.

Indemnification

 

5358

Section 7.7.

Credit Decision

 

5358

Section 7.8.

Successor Agent

 

5359

Section 7.9.

Proofs of Claim

 

5459

Section 7.10.

Posting of Communications

 

60

Section 7.11.

Certain ERISA Matters

 

61

 

 

 

 

Article VIII CHANGE IN CIRCUMSTANCES

 

5463

 

 

 

 

Section 8.1.

Basis for Determining Interest Rate Inadequate or Unfair

 

5463

Section 8.2.

Illegality

 

5564

Section 8.3.

Increased Cost and Reduced Return

 

5564

Section 8.4.

Taxes

 

5766

Section 8.5.

Base Rate Loans Substituted for Affected Eurodollar Loans

 

6070

 

 

 

 

Article IX MISCELLANEOUS

 

6170

 

 

 

 

Section 9.1.

Notices

 

6170

Section 9.2.

No Waivers

 

6171

Section 9.3.

Expenses; Indemnification

 

6171

Section 9.4.

Sharing of Set-Offs

 

6372

Section 9.5.

Amendments and Waivers

 

6373

Section 9.6.

Successors and Assigns

 

6474

Section 9.7.

Governing Law; Submission to Jurisdiction; Judgment Currency

 

6777

Section 9.8.

Counterparts; Integration; Effectiveness

 

6878

Section 9.9.

WAIVER OF JURY TRIAL

 

6878

Section 9.10.

Survival

 

6878

Section 9.11.

Domicile of Loans

 

6878

Section 9.12.

Limitation of Liability

 

6878

Section 9.13.

Recourse Obligation

 

6878

Section 9.14.

Confidentiality

 

6878

Section 9.15.

USA Patriot Act

 

6979

Section 9.16.

Acknowledgements

 

6979

Section 9.17.

Releases of Liens.

 

7080

Section 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

7080

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

SCHEDULE 1.1A

Commitments

SCHEDULE 1.1B

Collateral and Covered Assets List

SCHEDULE 1.1C

Permitted Liens

SCHEDULE 1.1D

Excluded Assets

SCHEDULE 4.4(c)

Existing Indebtedness of the Covered Subsidiaries

SCHEDULE 4.6(a)

Multiemployer Plans/Collective Bargaining Agreements

SCHEDULE 4.28

Covered Parties

SCHEDULE 4.29

Filing Jurisdictions

SCHEDULE 5.18

Specified Restructurings

 

EXHIBITS:

 

EXHIBIT A

Form of Affiliate Subordination Agreement

EXHIBIT B

Form of Collateral Report

EXHIBIT C

Form of Negative Pledge Agreement

EXHIBIT D

Form of Note

EXHIBIT E

Form of Notice of Borrowing

EXHIBIT F

Form of Projections

EXHIBIT G

Form of Security Agreement

EXHIBIT H

Form of Assignment and Assumption

EXHIBIT I

Forms of Prepayment Notice

EXHIBITS J 1-4

Forms of U.S. Tax Certificates

EXHIBIT K

Notice Addresses

EXHIBIT L

Form of Power of Attorney

EXHIBIT M-1

Form of Increased Facility Activation Notice — Incremental Term Loan

EXHIBIT M-2

Form of New Bank Supplement

EXHIBIT N

Form of Intercreditor Agreement

EXHIBIT O

Form of Bank Addendum

 

iv

--------------------------------------------------------------------------------

 


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 23, 2016, among
iSTAR INC. (the “Borrower”), the BANKS listed on the signature pages hereof or
otherwise from time to time parties hereto and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower (formerly known as iStar Financial Inc.), the banks from
time to time parties thereto and each of the administrative agent, syndication
agent and documentation agent named therein are parties to that certain credit
agreement, dated as of March 19, 2012 (as amended, supplemented or otherwise
modified as of the date hereof, the “Existing Credit Agreement”; and the Loans
thereunder and as defined therein, the “Existing Loans”);

 

WHEREAS, in connection with the amendment and restatement of the Existing Credit
Agreement, the Borrower intends to replace all of the outstanding Existing Loans
with Loans hereunder in an aggregate principal amount of $450,000,000 (such
Loans shall consist of Continued Loans, Assigned Loans and Additional Loans
(each such term as defined below));

 

WHEREAS, each existing “Bank” under and as defined in the Existing Credit
Agreement (collectively, the “Existing Bank”) that executes and delivers a Bank
Addendum (as defined below) and pursuant thereto agrees to continue its
outstanding Existing Loans into Loans on a cashless roll basis under this
Agreement (such continued Existing Loans, the “Continued Loans”, and such
continuing Existing Banks, collectively, the “Continuing Banks”) will thereby
(i) agree to the terms of this Agreement and (ii) agree to continue its Existing
Loans outstanding on the Effective Date as Loans under this Agreement on a
cashless roll basis in a principal amount equal to the aggregate principal
amount of such Continuing Bank’s Existing Loans so continued or such lesser
amount as is allocated by the Administrative Agent and notified to such
Continuing Bank on or prior to the Effective Date;

 

WHEREAS, each Person that executes a Bank Addendum and, pursuant thereto, agrees
in connection therewith to consent to the amendment and restatement of the
Existing Credit Agreement and to having its Existing Loans (such Loans, as
assigned pursuant to this paragraph, the “Assigned Loans”) assigned to the
JPMorgan Chase Bank, N.A., in its capacity as the fronting lenderbank in
connection with the Commitments (in such capacity, the “Fronting LenderBank”) in
the manner described in Section 2.16 of this Agreement  (such Persons,
collectively, the “Exiting Banks”) and the Fronting LenderBank agrees to accept
all such assignments;

 

WHEREAS, the Fronting LenderBank will hereby agree to the terms of this
Agreement, commit to make new Loans under this Agreement to the Borrower on the
Closing Date in such amount as set forth opposite its name on the Schedule 1.1A
(the “Additional Loans”), the proceeds of which will be used to repay the
Existing Loans that are not Continued Loans and as set forth in Section 4.11;

 

WHEREAS, the Continued Loans, the Assigned Loans and the Additional Loans, will
replace the Existing Loans in their entirety;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated as provided in this Agreement and the Continuing Banks, the
Fronting LenderBank and the Administrative Agent are willing to do so on the
terms and conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend and restate
the Existing Credit Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.           Definitions.  The following terms, as used herein, have
the following meanings:

 

“Additional Loans” has the meaning set forth in the recitals hereto.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.

 

“Affiliate Subordination Agreement” means an Amended and Restated Affiliate
Subordination Agreement substantially in the form of Exhibit A pursuant to which
intercompany obligations and advances owed by the Borrower are subordinated to
the Obligations.

 

“Agents” means, collectively, the Administrative Agent and the Arrangers.

 

“Agreement” means this Amended and Restated Credit Agreement as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

 

“Applicable Margin” means, (a) in the case of Base Rate Loans, 2.001.75% and
(b) in the case of Eurodollar Loans, 3.002.75 %.

 

“Approved Electronic Platform” has the meaning assigned to it in
Section 7.10(a).

 

2

--------------------------------------------------------------------------------


 

“Arrangers” means J.P. JPMorgan Securities LLCChase Bank, N.A., Barclays Bank
PLC and, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley
Senior Funding, Inc., in their respective capacities as Joint Lead Arranger and
Joint Bookrunner hereunder.

 

“Assigned Loans” has the meaning set forth in the recitals hereto.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Assignment and Assumption” means an Assignment and Assumption, in substantially
the form of Exhibit H hereto or any other form (including electronic records
generated by the use of an electronic platform) approved by the Administrative
Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Addendum” means the Bank Addendum substantially in the form attached
hereto as Exhibit O.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks” means each entity listed on the signature pages hereof as a “Bank”, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors and any additional bank, financial institution or other entity which
becomes party to this Agreement pursuant to Section 2.19(b).  For purposes of
this Agreement, J.P. Morgan Securities LLC, shall not constitute a “Bank”.

 

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate on such day (or, if such day is not a Business Day, the
next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%.  Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Rate or such Eurodollar Rate, respectively.  If the Base Rate is being
used as an alternate rate of interest pursuant to Section 8.1 hereof, then the
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance

 

3

--------------------------------------------------------------------------------


 

of doubt, if the Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Base Rate Borrowing” means a Borrowing in Dollars the interest on which is
calculated by reference to the Base Rate in accordance with the provisions of
this Agreement.

 

“Base Rate Loan” means a Loan in Dollars to be made by a Bank the interest on
which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations  or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Book Value” means, as to any asset as of any date of determination, the gross
book value of such asset at the end of the most recently ended fiscal quarter as
determined in accordance with GAAP, provided that (x) depreciation shall be
added back to such book value with respect to any Covered Assets, and (y) if
there is a write-down with respect to such book value of such asset or a
specific reserve is taken with respect to such asset, the book value of such
asset shall be the gross book value of such asset, after giving effect to such
write-down or asset specific reserves and impairments.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” has the meaning set forth in Section 1.3.  “Borrowed” shall have a
correlative meaning.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash and Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (e) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a

 

4

--------------------------------------------------------------------------------


 

domestic bank, which is a member of the Federal Deposit Insurance Corporation;
(f) overnight securities repurchase agreements, or reverse repurchase agreements
secured by any of the foregoing types of securities or debt instruments,
provided that the collateral supporting such repurchase agreements shall have a
value not less than 101% of the principal amount of the repurchase agreement
plus accrued interest; and (g) money market funds invested in investments
substantially all of which consist of the items described in clauses (a) through
(f) foregoing.

 

“Change of Control” means the occurrence of the event or events set forth in
Section 6.1(i) or Section 6.1(j).

 

“Closing Date” means the date on which the conditions set forth in Section 3.1
shall have been satisfied to the satisfaction of the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, at any time, all of the property of the Borrower upon which
a Lien is purported to be created by the Collateral Documents, including without
limitation, interests in the Pledged Subsidiaries owned directly by the
Borrower.  As the context may require, “Collateral” also refers to Covered
Assets.

 

“Collateral and Covered Assets List” means the list of Collateral and Covered
Assets as of the Closing Date and set forth on Schedule 1.1B, as such list may
be modified to remove Collateral and Covered Assets therefrom or to add assets
as provided in Sections 2.17 and  2.19 in connection with any Incremental Term
Loans, and delivered after the Closing Date from time to time in accordance with
this Agreement and shall include only Loan Assets, Credit Tenant Lease Assets,
Operating Property Assets and Land Assets.

 

“Collateral Coverage Ratio” means, as of the last Business Day of any calendar
quarter, the ratio on such day of (a) the Total Collateral Value at such time of
(i) the Collateral on such day in which the Administrative Agent has a first
priority perfected security interest (other than Permitted Liens) and (ii) the
Covered Assets on such day to the extent (x) the Administrative Agent has a
first priority perfected security interest in (A) the equity interests of the
Pledged Subsidiary pledged pursuant to the Collateral Documents that directly or
indirectly controls such Covered Assets or (B) in the case of any Loan Asset
that is held by the Borrower, the Loan Asset and, by collateral assignment, any
related collateral security securing such Loan Asset and (y) such Covered Assets
(and the equity interests of any Covered Subsidiary that directly or indirectly
owns or controls such Covered Assets) are not subject to any Liens in violation
of the Negative Pledge Agreement or not permitted by Section 5.15 hereof to
(b) the sum of (i) the aggregate outstanding principal amount of the Loans on
such day, plus (ii) the aggregate outstanding principal amount of Indebtedness
(other than the Obligations) secured by Liens on the Collateral and Covered
Assets on such day; provided, that during any calendar month in which a Third
Party Sale shall have occurred, the foregoing determination shall be made on the
last Business Day of such calendar month to the extent such month is not also
the last month of a calendar quarter.

 

“Collateral Documents” means the Security Agreement, the Affiliate Subordination
Agreement, the Negative Pledge Agreement, any Intercreditor Agreement, the Power
of Attorney, the Deposit Account Control Agreement and all other similar
agreements and security documents hereafter delivered to the Administrative
Agent granting a Lien on any property of the Borrower or a Covered Subsidiary to
secure the obligations and liabilities of the Borrower under any Loan Document
or providing rights and remedies in respect of the Collateral and the Covered
Assets.

 

5

--------------------------------------------------------------------------------


 

“Collateral Report” has the meaning set forth in Section 5.1(i).

 

“Collateral Value Limitations” means, as of any date of determination of the
Total Collateral Value, the following adjustments and limitations to such
determination:

 

(a) the aggregate Book Value of Construction Loans included in such
determination for purposes of clause (a) of the definition of Total Collateral
Value shall not exceed 30% thereof (and any such excess shall be disregarded for
purposes of such determination);

 

(b) the aggregate Book Value of Operating Property Assets and Land Assets
included in such determination for purposes of clause (a) of the definition of
Total Collateral Value shall not exceed 30% thereof (and any such excess shall
be disregarded for purposes of such determination);

 

(c) the aggregate Book Value of Loan Assets and Credit Tenant Lease Assets
included in such determination for purposes of clause (a) of the definition of
Total Collateral Value shall at all times be equal to or greater than 70%
thereof;

 

(d) for any Loan Asset that is included in the determination of Total Collateral
Value, the Look-Through LTV (or, in the case of a Construction Loan, the LTC)
with respect thereto shall not be greater than 80%; and

 

(e) for any single Covered Asset consisting of a pool of assets comprised of
assets of the type included in Loan Assets, Credit Tenant Lease Assets,
Operating Property Assets or Land Assets, the foregoing limitations set forth
above shall be determined based on the character of the underlying assets.

 

“Commitment” means with respect to each Bank, the obligation of such Bank to
make Loans (or to continue an Existing Loan) in an aggregate principal amount
not to exceed the amount set forth on Schedule 1.1A next to the name of such
Bank under the heading “Commitment” or in the Assignment and Assumption pursuant
to which such Bank became a party hereto, as may be increased pursuant to
Section 2.19.  The amount of the Total Commitments on the Closing Date is
$450,000,000.

 

“Communications” has the meaning assigned to it in Section 7.10(c).

 

“Consolidated Subsidiary” means at any date (i) any Covered Subsidiary and
(ii) any other Subsidiary or other entity which is consolidated with the
Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Borrower, on a consolidated basis, determined in accordance with GAAP.

 

“Construction Loans” means a loan or participation in a loan owned by a Pledged
Subsidiary for the construction or development of real property owned by the
borrower thereof and secured at such time by a Mortgage on such real property or
secured by an interest in a special purpose entity substantially similar to the
organizational and corporate structure and documentation of the Covered
Subsidiaries that directly or indirectly owns the real property, in each case
the term of which loan shall not exceed five years; provided that upon issuance
of a temporary certificate of occupancy related to the underlying real property,
the loan shall qualify as a Loan Asset that is not a Construction Loan for long
as a temporary or final certificate of occupancy is in effect (including
pursuant to any renewals thereof).

 

6

--------------------------------------------------------------------------------


 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and guarantees of representations and
warranties, provided, however, Contingent Obligations shall not include
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than as
described above) which have not yet been called on or quantified, of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the Net Present Value of
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), through (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of the Borrower required to be delivered pursuant to Section 5.1 hereof. 
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  All matters constituting “Contingent
Obligations” shall be calculated without duplication.

 

“Continuing Banks” has the meaning set forth in the recitals hereto.

 

“Continued Loans” has the meaning set forth in the recitals hereto.

 

“Covered Assets” means, as of any date of determination, (a) the Loan Assets,
the Credit Tenant Lease Assets, the Operating Property Assets and the Land
Assets directly or indirectly owned by the Borrower or a Covered Subsidiary,
listed in the Collateral and Covered Asset List and (b) interests in a Covered
Subsidiary owned by any other Covered Subsidiary.

 

“Covered Party” means (i) the Borrower and (ii) each Covered Subsidiary.

 

“Covered Subsidiary” means each (i) Pledged Subsidiary and (ii) any Subsidiary
of a Pledged Subsidiary set forth on Schedule 4.28.

 

“Credit Ratings” means the Borrower’s corporate rating assigned by the Rating
Agencies.

 

“Credit Tenant Lease Asset” means property owned by the Covered Subsidiaries and
identified on the Collateral and Covered Assets List as a credit tenant lease
asset, whether on the Closing Date or pursuant to Sections 2.17 or 2.19.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.6(c).

 

7

--------------------------------------------------------------------------------


 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
or (ii) pay over to the Administrative Agent or the other Banks any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent and the other Banks in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent or
applicable Bank, acting in good faith, to provide a certification in writing
from an authorized officer of such Bank that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (c) upon the Administrative Agent or the applicable
Bank’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, (d) has become the subject of a Bankruptcy Event,
or (e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.

 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.

 

“Deposit Collateral Account” has the meaning set forth in Section 5.16(a).

 

“Designated Valuation Amount” means, as of any date of determination, as to any
single asset included as a Covered Asset, 80% of the Book Value of such Covered
Asset as of such date of determination, less, in the case of any such asset that
is a Credit Tenant Lease, a Land Asset or an Operating Property Asset with
respect to which there is a Mortgage on the underlying property, the outstanding
principal amount of such Mortgage on such date.

 

“Dollars” and “$” means the lawful money of the United States.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

8

--------------------------------------------------------------------------------


 

“Effective Date” means a moment in time immediately preceding the Closing Date
and the funding of the Loans under this Agreement.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws
(including common law), judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to protection
of the environment or of human health or safety (as affected by exposure to
harmful or deleterious substances).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA. 
Any former member of the ERISA Group shall continue to be considered a member of
the ERISA Group within the meaning of this definition with respect to the period
such entity was a member of the ERISA Group.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” means,  with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected

 

9

--------------------------------------------------------------------------------


 

by the Administrative Agent in its reasonable discretion; in each case, the
“Screen Rate”) as of the Specified Time on the Quotation Day for such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars, then the
Eurodollar Base Rate shall be the Interpolated Rate at such time (provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement).

 

“Eurodollar Borrowing” has the meaning set forth in Section 1.3.

 

“Eurodollar Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market.

 

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Eurodollar Loan” means a Loan in Dollars, the interest on which is calculated
by reference to the Eurodollar Rate, made or to be made by a Bank in accordance
with the applicable Notice of Borrowing.

 

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

; provided, however, that for purposes of this Agreement, the Eurodollar Rate
with respect to the Loans shall in no event be less than 0.750.00% per annum.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excluded Assets” means the assets owned by the Covered Subsidiaries as of the
Closing Date identified from time to time on Schedule 1.1D, none of which shall
constitute a Covered Asset.

 

“Existing Bank” has the meaning set forth in the recitals hereto.

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Loans” has the meaning set forth in the recitals hereto.

 

“Exiting Banks” has the meaning set forth in the recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof., any agreements entered into
pursuant to Section 1471(b)(1) of the Code and and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

 

10

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“First Amendment Effective Date” means the “First Amendment Effective Date,” as
defined in the First Amendment, dated as of January 31, 2017, to this Agreement.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

“Fitch” means Fitch Investor Services, Inc., or any successor thereto.

 

“Fronting LenderBank” has the meaning set forth in the recitals hereto.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 5.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(a); provided that (i) revenues,
expenses, gains and losses that are included in results of discontinued
operations because of the application of SFAS No. 144 will be treated as
revenues, expenses, gains and losses from continuing operations.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Banks, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Eurodollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or Section 8.5, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

 

11

--------------------------------------------------------------------------------

 


 

“Increased Facility Activation Date” means any Business Day on which any Bank
shall execute and deliver to the Administrative Agent an Increased Facility
Activation Notice pursuant to Section 2.19(a).

 

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit M-1.

 

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

 

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person  (i) for borrowed money (including construction loans) or evidenced by
debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of
(x) the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of Interest Rate Contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent contractual obligations with respect to any
of the foregoing.

 

“Incremental Term Loans” means any term loans made pursuant to Section 2.19.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercreditor Agreement” has the meaning set forth in the definition of
“Permitted Second Lien Debt”.

 

“Interest Period” means, with respect to each Eurodollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2, 3 or 6 months (or, if available to all Banks, one week) thereafter
as the Borrower may elect in the applicable Notice of Interest Rate Election;
provided, that:

 

(a)           any Interest Period which would otherwise end on a day which is
not a Eurodollar Business Day shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Eurodollar Business Day;

 

12

--------------------------------------------------------------------------------


 

(b)           any Interest Period which begins on the last Eurodollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Eurodollar Business Day of a calendar month; and

 

(c)           no Interest Period may end later than the Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or of Baa3 or better from Moody’s.  In
the event that the Borrower receives Credit Ratings from S&P and Moody’s, and
such Credit Ratings are not equivalent, the lower of such two (2) Credit Ratings
shall be used to determine whether an Investment Grade Rating was achieved.

 

“Land Assets” means Real Property Assets consisting of land owned directly or
indirectly by Covered Subsidiaries and identified on the Collateral and Covered
Assets List as a land asset, whether on the Closing Date or pursuant to Sections
2.17 or 2.19.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
Consolidated Subsidiary shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” has the meaning set forth in Section 2.1(a), and, for avoidance of doubt,
shall include any Continued Loans and any other loans made pursuant to
Section 2.19.

 

“Loan Assets” means for any such assets included on theas Covered Assets, those
assets owned by the Borrower or a Covered Subsidiary and identified on the
Collateral and Covered Assets List on the Closing Date as a loan asset, whether
on the Closing Date or pursuant to Sections 2.17 or 2.19, in each case owned by
the Borrower or a Pledged Subsidiary, including without limitation, Construction
Loans.

 

13

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, any Notes, any Increased Facility
Activation Notice or New Bank Supplement delivered pursuant to Section 2.19 and
each Collateral Document.

 

“Look-Through LTV” means, as to any Loan Asset as of any determination date, the
ratio of (x) the sum of the principal amount of such Loan Asset (including all
capitalized interest) plus the outstanding principal amount of all other loans
(including all capitalized interest) that are pari passu or senior in right of
payment (whether structurally or contractually) to such Loan Asset, or that are
secured by pari passu or senior Mortgages with respect to common collateral to
(y) the value of the common collateral as determined in good faith by the
Borrower in accordance with its customary underwriting standards consistently
applied at the end of the most recently ended fiscal quarter as of such date of
determination in accordance with GAAP, consistently applied.

 

“LTC” means, as to any Loan Asset that is a Construction Loan as of any
determination date, the greater of (x) the ratio of (I) the sum of the principal
amount of such Construction Loan (including all capitalized interest) to
(II) the Book Value of the collateral for such Construction Loan as determined
pursuant to the most recently delivered Collateral Report, and (y) the ratio of
(I) the sum of the aggregate principal amount of the Construction Loan to
(II) the aggregate cost of the construction project (including all material and
labor costs, land acquisition costs, and architectural, engineering,
development, financing, and legal fees, and other pre- and post-construction
expenses) in respect of which such Construction Loan is provided as determined
in good faith by the Borrower in accordance with its customary underwriting
standards consistently applied and set forth in the most recently-delivered
Collateral Report.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or would reasonably be expected to,
materially and adversely impair (i) the ability of the Covered Parties, taken as
a whole, to perform their respective obligations under the Loan Documents, or
(ii) the ability of the Administrative Agent or the Banks to enforce the Loan
Documents.

 

“Material Default” means (i) any Payment Default, (ii) any Default resulting
from the Borrower’s failure to be in compliance with any covenant contained in
Section 5.1(a), (b), (c), (d)(i) (provided that the officer of the Borrower
that, in such case, has obtained knowledge of the applicable Default or Event of
Default is any of the president, chief executive officer, chief financial
officer or chief operating officer of the Borrower or any officer performing the
customary duties of any such position), or (l), 5.8, 5.9, 5.10, 5.11, 5.15, 5.16
or 5.18 or (iii) any other material Default as to which the Borrower shall have
received written notice.

 

“Materials of Environmental Concern” means and includes any pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products, and any other substances regulated pursuant
to, or that could give rise to liability under, Environmental Law.

 

“Maturity Date” means the date on which all Obligations hereunder shall be due
and payable, which is October 1June 28, 20212023.

 

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, deed to secured debt or similar
security interest.

 

14

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA which is subject to Title IV of ERISA
to which any member of the ERISA Group is then making or accruing an obligation
to make contributions.

 

“Negative Pledge Agreement” means the Amended and Restated Negative Pledge
Agreement, dated the date hereof, among the Covered Subsidiaries (other than
those Covered Subsidiaries that are subject to conditions and restrictions on
entering into such an agreement under or relating to any of the Indebtedness
described on Schedule 4.4(c)) and the Administrative Agent, substantially in the
form of Exhibit C, as the same may be amended, modified or supplemented from
time to time.

 

“Net Cash Proceeds” means as to any asset constituting Collateral or Covered
Assets (a) in connection with any Third Party Sale, the proceeds thereof in the
form of cash, net of customary fees and expenses actually incurred in connection
therewith net of amounts used to repay any indebtedness required to be repaid as
a result of such Third Party Sale and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and; (b) in connection
with a Recovery Event, proceeds from a Recovery Event (net of customary
transaction expenses incurred by the Covered Parties in connection therewith to
the extent not used, or committed to be used, for repair or replacement); and
(c) in connection with any Loan Asset, any payments, prepayments or repayments
of the principal amount of such Loan Asset; provided that with respect to both
clauses (a) and clausethrough (bc) above, Net Cash Proceeds as to any asset
shall not exceed, but shall not be less than, 110% of the Designated Valuation
Amount for such asset (calculated as of the Closing Date or such date of
addition of such asset as Collateral or a Covered Asset).

 

“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation.

 

“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) for all purposes other than Section 6.1(e) hereof, any Subsidiary (so long
as if a Subsidiary is a partnership, there is no recourse to the Borrower as a
general partner of such partnership); provided that if any portion of
Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that direct recourse to the Borrower
for any such Indebtedness for fraud, misrepresentation, misapplication of cash,
waste, Environmental Claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Indebtedness.

 

“Notes” means any promissory notes of the Borrower, substantially in the form of
Exhibit D hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a notice from the Borrower in accordance with
Section 2.2 and substantially in the form attached of Exhibit E.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

 

15

--------------------------------------------------------------------------------


 

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower (including interest accruing after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), from time to time owing
to the Administrative Agent, any other Agent or any Bank under or in connection
with the Loans under this Agreement or any other Loan Document.

 

“Operating Property Assets” means those Real Property Assets owned directly or
indirectly by a Covered Subsidiary and identified on the Collateral and Covered
Asset List as an operating property asset, whether on the Closing Date or
pursuant to Sections 2.17 or 2.19.

 

“Other Taxes” has the meaning set forth in Section 8.4(b).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“Participant Register” has the meaning set forth in Section 9.6(b).

 

“Patriot Act” has the meaning set forth in Section 9.15.

 

“Payment Date” means (a) the first Business Day of each January, April, July and
October and (b) the Maturity Date.

 

“Payment Default” means any Default resulting from the Borrower’s failure to pay
any principal of any Loan hereunder, including any mandatory prepayment
hereunder, or any interest due on any Loan or any fees or other amount payable
hereunder.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means:

 

(a)           Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

 

(b)           statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than ninety (90) days delinquent or which
are being contested in good faith in accordance with the terms hereof;

 

(c)           utility deposits and other deposits or pledges to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
purchase contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(d)           easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any

 

16

--------------------------------------------------------------------------------


 

Schedule B to the Borrower’s owner’s title insurance policies, except in
connection with any Indebtedness, for any of the Borrower’s Real Property
Assets, so long as the foregoing do not interfere in any material respect with
the use or ordinary conduct of the business of the Borrower and do not diminish
in any material respect the value of the property to which such Permitted Lien
is attached;

 

(e)           (I) Liens and judgments which have been or will be bonded (and the
Lien on any cash or securities serving as security for such bond) or released of
record within forty-five (45) days after the date such Lien or judgment is
entered or filed against the Borrower, or any other Covered Party, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been secured a subsisting stay of
execution pending such appeal or proceedings and as to which the subject asset
is not at risk of forfeiture;

 

(f)            Liens on the Collateral or Covered Assets as of the Closing Date
or such other date of inclusion thereof and listed on Schedule 1.1C, as updated
from time to time (including Liens securing Indebtedness described on Schedule
4.4(c) as updated from time to time and refinancings thereof permitted under
this Agreement);

 

(g)           Liens in favor of the Borrower; and

 

(h)           Liens created pursuant to the Collateral Documents in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Permitted Second Lien Debt” means Indebtedness issued or incurred by the
Borrower after the Closing Date that is secured by a second priority security
interest in the Collateral, subject in all cases to the first priority Lien
granted in favor of the Administrative Agent pursuant to the Security Documents;
provided that the Administrative Agent shall have entered into an intercreditor
agreement substantially in the form attached hereto as Exhibit N (an
“Intercreditor Agreement”) with the holders or representatives of such
Indebtedness; provided further that such Indebtedness (i) is issued or incurred
in exchange for, or to refinance, Indebtedness issued by the Borrower and its
Subsidiaries prior to the Closing Date that has a scheduled maturity on or prior
to the Maturity Date, (ii) reflects terms that do not provide for any scheduled
repayment, mandatory repayment or redemption or sinking fund obligations prior
to the Maturity Date and (iii) contains covenants, events of default and other
terms that are not more restrictive to the Borrower than (x) those contained
herein, in the case of such Indebtedness in the form of bank financing or credit
facilities under credit or loan agreements and (y) those contained in the
indentures in effect as of the Closing Date governing the Borrower’s existing
senior unsecured notes, in the case of such Indebtedness in the form of debt
securities, bonds or notes.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group, (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group or (iii) to which any member of the ERISA Group has
had liability within the previous five years.

 

17

--------------------------------------------------------------------------------


 

“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pledged Subsidiary” means any Subsidiary of the Borrower the equity or other
interests in which constitute Collateral pledged pursuant to the Collateral
Documents and that owns, directly or indirectly, Covered Assets or any other 
Covered Subsidiary that owns, directly or indirectly, Covered Assets.

 

“Power of Attorney Agreement” means the Amended and Restated Power of Attorney
Agreement dated as of the Closing Date between the Borrower and the
Administrative Agent substantially in the form of Exhibit L pursuant to which
the Borrower shall grant to the Administrative Agent a power of attorney to
effect on behalf of the Borrower the sale of certain Covered Assets upon the
occurrence of an Event of Default and exercise of foreclosure remedies under
this Agreement and the Collateral Documents or upon the acceleration of the
underlying related secured Indebtedness encumbering such Covered Asset and
described on Schedule 4.4(c).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in
consultation with the Borrower) or any similar release by the Federal Reserve
Board (as determined by the Administrative Agent in consultation with the
Borrower). Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.

 

“Principal Collateral Payments” means, with respect to each item of Collateral
or any Covered Assets (i) any payments or prepayments in cash of principal on
account of eachin respect of any Loan Asset, inregardless of the actual amount
of Net Cash Proceeds received by the Borrower on account of any such Loan Asset,
an aggregate amount for all suchrepayments, prepayments or payments equal to
110% of the Designated Valuation Amount thereof (calculated as of the Closing
Date or such date of addition of such Loan Asset as Collateral or a Covered
Asset), (ii) in respect of any Third Party Sale, regardless of the actual amount
of Net Cash Proceeds received by the Borrower on account of any Collateral or
Covered Assets, an amount equal to 110% of the Designated Valuation Amount
(calculated as of the Closing Date or such date of addition of such asset as
Collateral or a Covered Asset) of such Collateral or Covered Asset and (iii) the
Net Cash Proceeds from a Recovery Event, in each case to the extent such assets
are Collateral or Covered Assets and in the case of clause (iii), such Net Cash
Proceeds are not required to be held and applied to the repair, replacement or
restoration of such Covered Asset pursuant to the terms of any lease, Mortgage
or other agreement encumbering or applicable to such Covered Asset.  For the
avoidance of doubt, (x) no rental or lease payments, no interest payments and no
payments of fees (other than as expressly described in clause (ii) above)
received by a Covered Party from or on account of any Collateral or Covered
Assets shall constitute Principal Collateral Payments and (y) the aggregate
amount of all principal payments or repayments received in respect of a Loan
Asset and the aggregate amount of Net Cash Proceeds received as a result of a
Third Party Sale of any Covered Asset, in each case in excess of 110% of the
Designated Valuation Amount for such Covered Asset, shall not constitute
Principal Collateral Payments.

 

18

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, for any Bank at any time, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the Total Commitments.

 

“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit F hereto.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

 

“Public-Sider” means a Bank whose representatives may trade in securities of the
Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

 

“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Rating Agencies” means, collectively, S&P and Moody’s.

 

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.

 

“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim relating to any asset constituting Collateral or a
Covered Asset, provided no settlement or payment in respect of any business
interruption insurance shall constitute a Recovery Event.

 

“Reinvestment Amount” means, with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans as a result of
the delivery of a Reinvestment Notice or otherwise.

 

“Reinvestment Assets” means Real Property Assets in which the Borrower invests
in accordance with the Borrower’s investment policies and which are of the type
permitted to be included herein as Collateral and Covered Assets (which, for
avoidance of doubt, include Loan Assets, Credit Tenant Lease Assets, Operating
Property Assets and Land Assets).

 

“Reinvestment Collateral Account” has the meaning set forth in Section 5.16(a).

 

“Reinvestment Event” means any Third Party Sale or payment, prepayment or
repayment of the principal amount of a Loan Asset in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a senior officer of the
Borrower stating that no Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of the
relevant Reinvestment Event to acquire Reinvestment Assets.

 

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Amount relating thereto less any amount expended prior to the
relevant Reinvestment

 

19

--------------------------------------------------------------------------------


 

Prepayment Date to acquire Reinvestment Assets; provided that such resulting
amount with respect to any Reinvestment Event shall not exceed the Principal
Collateral Payment with respect to such Reinvestment Event.

 

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event;
provided that if the Borrower has within such twelve-month period entered into a
letter of intent or other binding agreement to acquire Reinvestment Assets such
period shall be extended for an additional six months; provided, further, that
in the case of a reinvestment in a Construction Loan, if the Borrower has within
such eighteen-month period closed on such Construction Loan, such period shall
be extended to fully fund such Construction Loan in accordance with its terms,
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire Reinvestment Assets with all or any portion of
the relevant Reinvestment Amount.

 

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

 

“Required Banks” means at any time Banks having or holding more than 50% of the
sum of (i) the Total Commitments, if any, and (ii) the aggregate unpaid
principal amount of the Loans then outstanding hereunder.

 

“Revolving Credit Agreement” means the Credit Agreement, dated as of March 27,
2015, among the Borrower, the banks from time to time parties thereto, and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
her Majesty’s Treasury of the United Kingdom or (c) other relevant sanctions
authority.

 

“Screen Rate” has the meaning set forth in the definition of “Eurodollar Base
Rate”.

 

“Second Amendment Effective Date” means the “Amendment Effective Date,” as
defined in the Second Amendment, dated as of September 20, 2017, to this
Agreement.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

20

--------------------------------------------------------------------------------

 


 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
the Borrower in accordance with GAAP, but shall not include any Cash and Cash
Equivalents or any evidence of the Obligations.

 

“Security Agreement” means the Amended and Restated Security Agreement, dated
the date hereof, made by the Borrower in favor of the Administrative Agent,
substantially in the form of Exhibit G, as the same may be amended, modified or
supplemented from time to time.

 

“Solvent” means that, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Time” means 11:00 a.m., London time.

 

“Subsidiary” means any corporation, trust or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

 

“Super Majority Banks” means at any time Banks having or holding more than 66
2/3% of the sum of (i) the Total Commitments, if any, and (ii) the aggregate
unpaid principal amount of the Loans then outstanding hereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iviii)
the institution by the PBGC of proceedings to terminate,

 

21

--------------------------------------------------------------------------------


 

impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or cause a trustee to be appointed to administer, any Plan, (viv)
any failure to make by its due date any required installment under
Section 430(j) of the Code with respect to any Plan, any failure by the Borrower
or any member of the ERISA Group to make any required contribution to any
Multiemployer Plan, or any failure to satisfy the minimum funding standards
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, shall exist with respect to any Plan, any Lien in favor of the
PBGC, a Plan, or a Multiemployer Plan shall arise on the assets of the Borrower
or any member of the ERISA Group, or there shall be any determination that any
Plan is or is expected to be in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), (vi)v) the Borrower or any
member of the ERISA Group shall, or in the reasonable opinion of the Required
Banks is likely to, incur any liability in connection with a withdrawal from any
Plan in which it was a substantial employer, or the withdrawal from,
termination, Insolvency of, or “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) of, a Multiemployer
Plan, (vi) a proceeding shall be instituted by a fiduciary of any Multiemployer
Plan against any member of the ERISA Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter, (vii) the provision by the administrator of any Plan pursuant
to Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, (viii) the
withdrawal by the Borrower or any member of the ERISA Group from any Plan with
two or more contributing sponsors or the termination of any such Plan resulting
in liability to any member of the ERISA Group pursuant to Section 4063 or 4064
of ERISA, or (ix) receipt from the Internal Revenue Service of notice of the
failure of any Plan (or any other employee benefit plan sponsored by the
Borrower or any of its Subsidiaries which is intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any such
employee benefit plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code.

 

“Third Amendment” means the Third Amendment, dated as of June 28, 2018, to this
Agreement.

 

“Third Amendment Effective Date” means the “Amendment Effective Date,” as
defined in the Third Amendment.

 

“Third Party Sale” means any sale of Collateral or a Covered Asset to a third
party or other monetization of Collateral or a Covered Asset, including without
limitation, a financing or refinancing of Collateral or Covered Assets, but
excluding any payment or prepayment; provided that (x) a sale of Collateral or a
Covered Asset to a partnership or other entity that is not wholly owned by a
Covered Party or an Affiliate of a Covered Party shall nevertheless constitute a
Third Party Sale if (i) such entity is not controlled by a Covered Party or an
Affiliate thereof and (ii) the purchase price for such sale is agreed, on an
arm’s length basis, by the equity holders of the purchasing entity that are not
Affiliates of a Covered Party and (y) the refinancing of any Indebtedness listed
on Schedule 4.4(c) (or any refinancing thereof) permitted under this Agreement
shall not constitute a Third Party Sale.

 

“Total Collateral Value” means, as of any date of determination, the sum,
subject to the Collateral Value Limitations, of (a) the Book Value of each
Covered Asset as of such date as determined by the most recently delivered
Collateral Report and (b) the aggregate amount of Cash and Cash Equivalents in
(x) the Deposit Collateral Accounts and (y) the Reinvestment Collateral Account
that is required to be applied to prepay the Loans in accordance with
Section 2.10.  For the purposes of any pro forma determination of the Total
Collateral Value in the calculation of the Collateral Coverage Ratio as a result
of any withdrawal, including without limitation pursuant to a Third Party Sale,
of an asset as Collateral or a Covered Asset or other adjustment to the Book
Value, such determination shall be made after giving effect to any such
contemplated withdrawal as of such date and the proceeds concurrently

 

22

--------------------------------------------------------------------------------


 

received into a Deposit Collateral Account or the Reinvestment Collateral
Account or, in the alternative, any concurrent replacement of an asset.

 

“Total Commitments” means at any time, the aggregate amount of the Commitments
then in effect.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                 Accounting Terms and
Determinations.   As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Consolidated Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP (provided that all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein.

 

Section 1.3.                                 Types of Borrowings.  The term
“Borrowing” denotes the aggregation of Loans of one or more Banks to be made to
the Borrower pursuant to Article II on the applicable date of Borrowing, all of
which Loans are under a single facility, are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same Interest
Period.

 

ARTICLE II

 

THE LOANS

 

Section 2.1.                                 Commitments to Lend .

 

(a)                                 Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans and/or Continued Loans
(collectively, “Loans”) in a single drawing (or deemed drawing in the case of
Continued Loans on the Closing Date in Dollars to the Borrower in an aggregate
principal amount not to exceed such Bank’s Commitment.

 

(b)                                 The Loans may from time to time be
(i) Eurodollar Loans or (ii) Base Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.2 and Section 2.4.

 

23

--------------------------------------------------------------------------------


 

(c)                                  The Commitment of each Bank shall (i) be
reduced by the amount of any Loan made by such Bank on the Closing Date  and
(ii) after giving effect to such Loan, terminate on the Closing Date.

 

(d)                                 The Loans shall mature in seixghteen
consecutive quarterly installments equal to 0.25% of the principal amount of the
Loans outstanding on the SecondThird Amendment Effective Date beginning on
October 3, 2017September 30, 2018, with any remaining balance of the Loans
payable on the Maturity Date. Any amounts repaid on account of the principal
amount of the Loans may not be reborrowed.

 

Section 2.2.                                 Procedures for Borrowing. The
Borrower shall borrow under the Commitments on the Closing Date, provided that
the Borrower shall give the Administrative Agent a Notice of Borrowing (which
Notice of Borrowing must be received by the Administrative Agent prior to 10:00
a.m., New York City time, one (1) Business Day (in the case of Base Rate Loans)
and three (3) Eurodollar Business Days’ notice (in the case of Eurodollar Loans)
prior to the requested date of Borrowing) requesting that the Banks make the
Loans on the requested date of Borrowing and specifying:

 

(i)                                     the amount of Loans to be borrowed;

 

(ii)                                  the requested date of Borrowing;

 

(iii)                               whether the Loans comprising such Borrowing
are to be Base Rate Loans or Eurodollar Loans;

 

(iv)                              in the case of a Eurodollar Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period;

 

(v)                                 payment instructions for delivery of such
Borrowing; and

 

(vi)                              that no Default or Event of Default has
occurred or is continuing.

 

Section 2.3.                                 Notice to Banks; Funding of Loans.

 

(a)                                 Upon receipt of a Notice of Borrowing from
the Borrower in accordance with Section 2.2 hereof, the Administrative Agent
shall, on the date such Notice of Borrowing is received by the Administrative
Agent, notify each applicable Bank of the contents thereof and of such Bank’s
Pro Rata Share of such Borrowing and of the interest rate applicable thereto and
such Notice of Borrowing shall not thereafter be revocable by the Borrower,
unless the Borrower shall pay any applicable expenses pursuant to Section 2.13.

 

(b)                                 Not later than 12:00 p.m. (New York City
time) on the requested date of Borrowing, each Bank shall (except as provided in
subsection (c) of this Section 2.3) make available its Pro Rata Share of such
Borrowing in Federal funds immediately available in New York, New York, to the
Administrative Agent at its address referred to in Section 9.1; provided that as
to any Continued Loans of any Continuing Bank, the Existing Loans in respect
thereof shall automatically continue as Loans hereunder.

 

(c)                                  Unless the Administrative Agent shall have
received notice from a Bank prior to the requested date of Borrowing that such
Bank will not make available to the Administrative Agent such Bank’s share of a
Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the requested date of Borrowing
in accordance with this

 

24

--------------------------------------------------------------------------------


 

Section 2.3 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank.  If and to the extent that such
Bank shall not have so made such share available to the Administrative Agent,
such Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, at the Federal Funds Rate,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent.  If such Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s Loan included in such Borrowing for purposes
of this Agreement.  If such Bank shall not pay to the Administrative Agent such
corresponding amount after reasonable attempts are made by the Administrative
Agent to collect such amounts from such Bank, the Borrower agrees to repay to
the Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at the interest rate applicable thereto one (1) Business Day after
demand.  Nothing contained in this Section 2.3(c) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to a Defaulting Bank or the Administrative Agent.  The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.3(b) hereof shall not relieve any other
Bank of its obligations to fund its Commitment, in accordance with the
provisions hereof.

 

(d)                                 Subject to the provisions hereof, the
Administrative Agent shall make available each Borrowing to the Borrower in
Federal funds immediately available in accordance with, and on the date set
forth in, the applicable Notice of Borrowing.

 

Section 2.4.                                 Notes.

 

(a)                                 Each Bank may, by notice to the Borrower and
the Administrative Agent, request that each of its Loans be evidenced by a Note
substantially the form of Exhibit D hereto.  Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be returned to the
Borrower and replaced or modified accordingly.  Each reference in this Agreement
to the “Note” of such Bank shall be deemed to refer to and include any or all of
such Notes, as the context may require.

 

(b)                                 Upon receipt of any Bank’s Note pursuant to
Section 3.1(a), the Administrative Agent shall forward such Note to such Bank. 
Such Bank shall record the date, amount, currency, type and maturity of each
Loan made by it and the date and amount of each payment of principal made by the
Borrower, with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of such
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Notes.  Each Bank is hereby
irrevocably authorized by the Borrower so to endorse its Note and to attach to
and make a part of its Note a continuation of any such schedule as and when
required.

 

(c)                                  There shall be no more than ten
(10) Eurodollar Group of Loans outstanding at any one time.

 

Section 2.5.                                 Method of Electing Interest Rates. 
(a)  The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing. 
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

25

--------------------------------------------------------------------------------


 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert all or any portion of such Loans to Eurodollar
Loans as of any Eurodollar Business Day;

 

(ii)                                  if such Loans are Eurodollar Loans, the
Borrower may elect to convert all or any portion of such Loans to Base Rate
Loans and/or elect to continue all or any portion of such Loans as Eurodollar
Loans for an additional Interest Period or additional Interest Periods, in each
case effective on the last day of the then current Interest Period applicable to
such Loans, or on such other date designated by the Borrower in the Notice of
Interest Rate Election, provided the Borrower shall pay any losses pursuant to
Section 2.13.

 

Each such election shall be made by delivering a notice in a form approved by
the Administrative Agent (a “Notice of Interest Rate Election”) to the
Administrative Agent at least three (3) Eurodollar Business Days prior to, but
excluding, the effective date of the conversion or continuation selected in such
notice.  A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans, (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are each
in the minimum amounts required hereby, (iii) no Loan may be continued as, or
converted into, a Eurodollar Loan when any Event of Default has occurred and is
continuing, provided, however, that if and for so long as the Borrower shall
have an Investment Grade Rating from S&P and Moody’s, if the Borrower shall so
request and the Required Banks shall so elect, then a Loan may be continued as,
or converted into, a Eurodollar Loan when any Event of Default has occurred and
is continuing, and (iv) no Interest Period shall extend beyond the Maturity
Date.

 

(b)                                 Each Notice of Interest Rate Election shall
specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                               if the Loans comprising such Group of Loans
are to be converted, the new type of Loans and, if such new Loans are Eurodollar
Loans, the duration of the initial Interest Period applicable thereto; and

 

(iv)                              if such Loans are to be continued as
Eurodollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                  Upon receipt of a Notice of Interest Rate
Election from the Borrower pursuant to subsection (a) above, the Administrative
Agent shall notify each Bank with Loans affected thereby the same day as it
receives such Notice of Interest Rate Election of the contents thereof and the
interest rates determined pursuant thereto and such notice shall not thereafter
be revocable by the Borrower.  If the Borrower fails to deliver a timely Notice
of Interest Rate Election to the Administrative Agent for any Group of
Eurodollar Loans, such Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto.

 

26

--------------------------------------------------------------------------------


 

Section 2.6.                                 Interest Rates.

 

(a)                                 Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until the date it is repaid or converted into a Eurodollar Loan pursuant
to Section 2.5, at a rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Base Rate Loans for such day.

 

(b)                                 Each Eurodollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Eurodollar Loans for such day plus the Eurodollar Rate
applicable to such Interest Period.

 

(c)                                  In the event that, and for so long as, any
Event of Default shall have occurred and be continuing, any overdue principal
amount of the Loans and, to the extent permitted under applicable law, overdue
interest and fees in respect of all Loans, shall bear interest at the annual
rate equal to the sum of the Base Rate and the Applicable Margin for Base Rate
Loans and two percent (2%), or, if any Loan shall have been continued as, or
converted into, a Eurodollar Loan, then, as to such Loan only, the sum of the
Eurodollar Rate applicable to such Loan and the Applicable Margin for Eurodollar
Loans, and two percent (2%) (collectively, the “Default Rate”).

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder.  The Administrative Agent
shall give prompt notice to the Borrower and the Banks of each rate of interest
so determined, and its determination thereof shall be conclusive in the absence
of demonstrable error.

 

(e)                                  Interest on all Loans bearing interest at
the Base Rate shall be payable in arrears on each Payment Date.  Interest on all
Loans bearing interest based on the Eurodollar Rate shall be payable in arrears
on the last day of the applicable Interest Period as to any such Loan having an
Interest Period of three months or less and, as to any such Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

 

Section 2.7.                                 Fees.

 

(a)                                 Upfront Fee; Other Fees.

 

(i)                                     The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, an upfront fee equal to
1.00% of the Commitment of such Bank, payable on the Closing Date in the form of
original issue discount on the principal amount of the Loan of such Bank.  The
Borrower agrees to pay to the Administrative Agent for its own account and the
account of the Agents such fees as may from time to time be separately agreed
upon among the Borrower and such Agents.

 

(ii)                                  The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, an upfront fee equal to
0.25% of the Commitment of such Bank, payable on the Second Amendment Effective
Date in the form of original issue discount on the principal amount of the Loan
of such Bank.  In addition, the Borrower agrees to pay to the Administrative
Agent for its own account and the account of the Agents such fees as may from
time to time be separately agreed upon as of the Second Amendment Effective Date
among the Borrower and such Agents.

 

27

--------------------------------------------------------------------------------


 

(iii)                               The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, an upfront fee equal to
0.125% of the Commitment and/or Continued Loans (as defined in the Third
Amendment) of such Bank, payable on the Third Amendment Effective Date in the
form of original issue discount on the principal amount of the Loan of such
Bank.  In addition, the Borrower agrees to pay to the Administrative Agent for
its own account and the account of the Agents such fees as may from time to time
be separately agreed upon as of the Third Amendment Effective Date among the
Borrower and such Agents.

 

(b)                                 Fees Non-Refundable.  All fees set forth in
this Section 2.7 shall be deemed to have been earned on the date payment is due
in accordance with the provisions hereof and shall be non-refundable.  The
obligation of the Borrower to pay such fees in accordance with the provisions
hereof shall be binding upon the Borrower and shall inure to the benefit of the
Administrative Agent and the Banks regardless of whether any Loans are actually
made.

 

Section 2.8.                                 Maturity Date.  All Loans (together
with accrued interest thereon and all other Obligations) shall be due and
payable on the Maturity Date.

 

Section 2.9.                                 Optional Prepayments; Termination
or Reduction of Commitments.

 

(a)                                 The Borrower may, subject to the
requirements of Section 2.09(d) below and upon at least one (1) Business Day’s
notice to the Administrative Agent (which notice shall be substantially in the
form of Exhibit I hereto), prepay any Group of Base Rate Loans, in whole at any
time, or from time to time in part in amounts aggregating $1,000,000 or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group of Loans or
Borrowing.

 

(b)                                 The Borrower may, subject to the
requirements of Section 2.09(d) below and upon at least three (3) Eurodollar
Business Days’ notice to the Administrative Agent, given no later than 12:00
Noon (New York City time) (which notice shall be substantially in the form of
Exhibit I hereto), prepay all, or from time to time in part in amounts
aggregating $5,000,000 or more, any Group of Eurodollar Loans as of the last day
of the Interest Period applicable thereto.  Except as provided in Article VIII,
the Borrower may not prepay all or any portion of the principal amount of any
Eurodollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13.  Any such prepayment notice shall be given on or prior to the
third (3rd) Eurodollar Business Day prior to, but excluding, the date of
prepayment to the Administrative Agent.  Each such optional prepayment shall be
applied to prepay ratably the Loans of the Banks included in any Group of
Eurodollar Loans.

 

(c)                                  Any amounts of Loans so prepaid pursuant to
Section 2.9(a) or (b) may not be borrowed or reborrowed and the amount of each
such prepayment of Loans shall be applied to reduce the then remaining
installments of Loans described in Section 2.1(d) in direct order of maturity. 
Each prepayment of the Loans under this Section 2.9 shall be accompanied by
accrued and unpaid interest thereon to the date of such prepayment on the amount
so prepaid.

 

(d)                                 Any (a) voluntary prepayment of the Loans
using proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to the
Loans on the date of such prepayment with the primary purpose of refinancing
Loans at a lower interest rate and (b) repricing of the Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on

 

28

--------------------------------------------------------------------------------


 

the date of such amendment being lower than the Eurodollar Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Loans on the date immediately prior to such amendment with the primary
purpose of refinancing Loans at a lower interest rate, in either case shall be
accompanied by a prepayment fee equal to 1.0% of the aggregate principal amount
of such prepayment (or, in the case of clause (b) above, of the aggregate amount
of Loans outstanding immediately prior to such amendment), if made on or prior
to the six-month anniversary of the SecondThird Amendment Effective Date.

 

Section 2.10.                          Mandatory Prepayments of Loans.

 

(a)                                 Principal Collateral Payments received by
the Borrower (on behalf of itself or any other Covered Party) during the period
from and including (x) initially, the Closing Date through and including
June 30, 2016 and (y) thereafter, (i) the first day of each month through and
including the fifteenth day of each month and (ii) the sixteenth day of each
month through and including the last day of each month (each such period, a
“Collection Period”) shall, unless a Reinvestment Notice shall be delivered in
respect thereof, be applied no later than four Business Days following such
Collection Period toward the prepayment of the Loans.; provided, that,
notwithstanding the foregoing, (i) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans and
(ii) all Reinvestment Amounts shall remain on deposit in the Reinvestment
Collateral Account in accordance with Section 5.16.

 

For the avoidance of doubt, all Net Cash Proceeds received from any Recovery
Event that are required to be held or applied to the repair, replacement or
restoration of any Covered Asset pursuant to the terms of any lease, Mortgage or
other agreement encumbering or related to such affected Covered Asset shall not
be subject to the terms of this Section 2.10 or any Collateral Document provided
such Net Cash Proceeds are held and applied in accordance with any such lease,
Mortgage or other agreement.

 

(b)                                 Any prepayment of Loans pursuant to this
Section 2.10 shall be made upon notice (which shall be irrevocable unless
otherwise agreed by the Administrative Agent) delivered to the Administrative
Agent no later than 12:00 Noon (New York City time), three (3) Eurodollar
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 Noon (New York City time), one (1) Business Day prior thereto, in the case
of Base Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.13.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Any amounts of Loans so prepaid pursuant to
Section 2.10 may not be reborrowed and the amount of each such prepayment of
Loans shall be applied in the direct order of maturity of Loans described in
Section 2.1(d).  The application of any mandatory prepayment pursuant to this
Section 2.10 shall be made, first, to Base Rate Loans, and second, to Eurodollar
Loans.  Each prepayment of the Loans under this Section 2.10 shall be
accompanied by accrued and unpaid interest thereon to the date of such
prepayment on the amount so prepaid.

 

Section 2.11.                          General Provisions as to Payments.

 

(a)                                 The Borrower shall make each payment of the
principal of and interest on the Loans and fees hereunder, without set-off or
counterclaim, by initiating a wire transfer not later than 12:00 Noon (New York
City time) on the date when due, of Federal funds immediately available in New
York, New York, to the Administrative Agent at its address referred to in
Section 9.1, it being

 

29

--------------------------------------------------------------------------------


 

understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
maintained at the Administrative Agent shall constitute the making of such
payment to the extent of such funds held in such account.  The Administrative
Agent will promptly (and in any event within one (1) Business Day after receipt
thereof) distribute to each Bank its ratable share in accordance with the amount
of such Bank’s relevant outstanding Loans, of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 11:00 a.m. (New York City time) on any Business Day (or
Eurodollar Business Day, as applicable), and the Administrative Agent shall not
have distributed to any Bank its applicable share of such payment on such day,
the Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date the Administrative Agent distributes
such amount to such Bank, at the Federal Funds Rate.  Whenever any payment of
principal of, or interest on the Base Rate Loans or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day.  Whenever any payment of principal of, or
interest on, the Eurodollar Loans shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the immediately preceding Eurodollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Banks hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

Section 2.12.                          [Reserved].

 

Section 2.13.                          Funding Losses.  If the Borrower makes
any payment of principal with respect to any Eurodollar Loan (pursuant to
Article II, Article VI or Article VIII or otherwise) on any day other than the
last day of the Interest Period applicable thereto, or if the Borrower fails to
borrow any Eurodollar Loans after notice has been given to any Bank in
accordance with Section 2.3(a), or if the Borrower shall deliver a Notice of
Interest Rate Election specifying that a Eurodollar Loan shall be converted on a
date other than the first (1st) day of the then current Interest Period
applicable thereto, the Borrower shall reimburse each Bank within 15 days after
certification by such Bank of such loss or expense (which shall be delivered by
each such Bank to the Administrative Agent for delivery to the Borrower) for any
resulting loss (based on interest only, exclusive of fees, if any) or expense
incurred by it (or by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, provided that such Bank shall have
delivered to the Administrative Agent and the Administrative Agent shall have
delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.

 

Section 2.14.                          Computation of Interest and Fees.  With
respect to Base Rate Loans, the rate of interest on which is calculated based on
the Prime Rate hereunder, interest thereon shall be computed on

 

30

--------------------------------------------------------------------------------


 

the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).  All other interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

 

Section 2.15.                          Use of Proceeds.  The Borrower shall use
the proceeds of the Loans for (a) the repayment of loans outstanding under the
Borrower’s Revolving Credit Agreement (without any permanent reduction of the
revolving commitments thereunder), (b) the repayment of the amounts outstanding
under the Existing Credit Agreement, and (c) the payment of fees and expenses
related to the foregoing, in each case, in accordance with and subject to the
terms and conditions of this Agreement.  The Borrower shall not request any
Loan, and the Borrower shall not use, and shall procure that its Subsidiaries
and its directors, officers, employees and agents shall not use, the proceeds of
any Loan (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
such activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United Statespermitted for a
Person required to comply with Sanctions or (c) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

Section 2.16.                          Replacement of Banks.  The Borrower shall
be permitted to replace any Bank that does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Banks or each of the Banks affected thereby (so long as the consent of the
Required Banks has been obtained), with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Bank shall have
taken no action so as to eliminate the continued need for payment of amounts
owing pursuant to Section 8.2 or 8.4, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced Bank
on or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Bank under Section 2.13 if any Eurodollar Loan owing to such replaced
Bank shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Bank shall be
obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 8.2 or 8.4, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Bank shall have against
the replaced Bank.  Each party hereto agrees that an assignment  required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and that the Bank
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

 

Section 2.17.                          Collateral and Covered Assets.

 

(a)                                 The Obligations shall, at all times, be
secured by a perfected first priority security interest in the Collateral
subject to the Collateral Documents and this Agreement.  The Covered Assets and
the equity interests issued by Covered Subsidiaries, shall, at all times, be
free and clear of all Liens except Liens permitted under Section 5.15.

 

31

--------------------------------------------------------------------------------


 

(b)                                 On the Closing Date, the Collateral and
Covered Assets shall consist of the assets listed on the Collateral and Covered
Asset List delivered to the Administrative Agent pursuant to Section 3.1(o).
Thereafter, subject to the limitations described in this Agreement, the Borrower
may add, replace or withdraw (and, in the case of any such replacement or
withdrawal, the Administrative Agent shall be authorized to release liens
thereon) any Collateral or Covered Asset, including without limitation, pursuant
to a Third Party Sale or as a result of the repayment or prepayment of Loans in
an amount equal to 110% of the Designated Valuation Amount (calculated as of the
Closing Date or such date of inclusion of such Collateral or Covered Asset) of
such item of Collateral or Covered Asset, in the case of each such addition,
replacement or withdrawal, so long as (I) no Payment Default or Event of Default
shall have occurred and be continuing, (II) the Collateral Coverage Ratio as of
the date of such proposed addition, replacement or withdrawal is (x) in the case
of any such addition or replacement, not less than the Collateral Coverage Ratio
immediately prior to such addition or replacement and in any event not less than
1.25 to 1.00 or (y) in the case of any such withdrawal, greater than or equal to
1.25 to 1.00, in the case of both clauses (I) and (II), after giving pro forma
effect to such proposed addition, replacement or withdrawal, and (III) the
representations and warranties of the Covered Parties contained in the Loan
Documents shall be true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the date of such
withdrawal after giving effect thereto. For the avoidance of doubt, nothing
herein shall be construed to permit the exchange, substitution, swap, or other
similar in-kind exchange of Collateral or Covered Assets for other assets. and
(IV) in the case of any such addition or replacement, (A) the inclusion of any
such new asset as Collateral or a Covered Asset would not conflict with any of
the terms of the debt documents governing any of the Borrower’s material
Indebtedness, and a senior officer of the Borrower shall certify as to the
absence of any such conflict prior to or substantially contemporaneously with
such inclusion, (B) the Borrower shall have complied with Section 5.1(i), after
giving effect thereto, and (C) the Administrative Agent shall have received
additional new assets as Collateral and Covered Assets, consisting of assets
that are of the type included in the Collateral and Covered Assets, and in the
manner and pursuant to such documentation provided, on the Closing Date and
otherwise reasonably acceptable to the Administrative Agent.

 

(c)                                  Upon any Third Party Sale or other
replacement or withdrawal of an item of Collateral or Covered Asset satisfying
the terms of Section 2.17(b) above, such Collateral or Covered Asset shall be
released from the lien of the Collateral Documents, and promptly upon receipt by
the Administrative Agent of a request therefor from the Borrower, the
Administrative Agent shall return to the Borrower all documentation related to
such Collateral or Covered Asset pursuant to the terms of the Collateral
Documents and the Borrower shall update the Collateral Report pursuant to
Section 5.1(i).

 

(d)                                 With respect to any addition or replacement
of Collateral or a Covered Asset,  the Borrower shall promptly (i) execute and
deliver to the Administrative Agent such amendments to the Security Agreement as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Banks, a perfected first priority
security interest in such Collateral or the Capital Stock of the Subsidiary that
owns such Covered Asset, (ii) deliver to the Administrative Agent (A) the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of such
Subsidiary, and (B) the documents described in Section 3.1(g) as to such
Subsidiary, (iii) cause such Subsidiary (A) to execute and deliver to the
Administrative Agent an Acknowledgment and Consent in the form attached to the
Security Agreement, (B) to become a party to the Negative Pledge Agreement,
(C) to become party to the Affiliate Subordination Agreement, and (D) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Banks a perfected first priority security interest in the
Collateral with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Agreement or by law or as may be requested by the Administrative
Agent, (iv) satisfy the condition described in Section 3.1(j) as to

 

32

--------------------------------------------------------------------------------


 

such Subsidiary and the covenant contained in Section 5.16 and (v) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

Section 2.18.                          Defaulting Bank. Notwithstanding any
provision of this Agreement to the contrary, if any Bank becomes a Defaulting
Bank, then the following provisions shall apply for so long as such Bank is a
Defaulting Bank:

 

(a)                                 fees, if applicable, shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Bank pursuant to
Section 2.7;

 

(b)                                 the Commitment and Loans of such Defaulting
Bank shall not be included in determining whether the Required Banks or Super
Majority Banks have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.5);
provided, that this clause (b) shall not apply to the vote of a Defaulting Bank
in the case of an amendment, waiver or other modification requiring the consent
of such Bank or each Bank affected thereby;

 

(c)                                  the Borrower may, at its sole expense and
effort, upon notice to such Defaulting Bank and the Administrative Agent,
require such Defaulting Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.6), all
its available Commitment, if any, under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld; provided further that nothing contained in this clause
(c) shall affect the obligations due to such Defaulting Bank; and

 

(d)                                 the Administrative Agent may, in its sole
discretion (notwithstanding any contrary provision of this Agreement), apply any
amounts thereafter received by it from any Covered Party for the account of such
Defaulting Bank to satisfy such Defaulting Bank’s obligations hereunder until
all such unsatisfied obligations are fully paid.

 

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then on such date such Bank shall purchase at par such of the
Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata Share.

 

Section 2.19.                          Incremental Facility.

 

(a)                                 The Borrower and any one or more Banks
(including any New Bank (as defined below)) may from time to time before the
Maturity Date agree that such Banks shall make, obtain or increase the amount of
their Incremental Term Loans by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase, (ii) the applicable Increased Facility Closing Date, (iii) the
applicable maturity date and the amortization schedule for such Incremental Term
Loans, in each case, which shall comply with Section 2.1(d), and (iv) the
Applicable Margin for such Incremental Term Loans; provided, that if the total
yield (calculated for both the Incremental Term Loans and the existing Loans,
including the upfront fees, any interest rate floors and any OID (as defined
below but excluding any arrangement, underwriting or similar fee paid by the
Borrower)) in respect of any Incremental Term Loans exceeds the total yield for
the existing

 

33

--------------------------------------------------------------------------------


 

Loans (it being understood that any such increase may take the form of original
issue discount (“OID”), with OID being equated to the interest rates in a manner
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the existing Loans shall be increased so
that the total yield in respect of such Incremental Term Loans is not greater
than 50 basis points higher than the total yield for the existing Loans. 
Notwithstanding the foregoing, (i) the Administrative Agent shall have received
(A) additional new assets as Collateral and Covered Assets, consisting of assets
that are of the type included in the Collateral and Covered Assets, and in the
manner and pursuant to such documentation provided, on the Closing Date and
otherwise reasonably acceptable to the Administrative Agent and the increasing
Bank or New Bank, as applicable, such that the Collateral Coverage Ratio as of
the Increased Facility Closing Date, after giving pro forma effect to such
addition, shall be equal to or greater than the Collateral Coverage Ratio as of
the last Collateral Report, which shall have been in all cases equal to or
greater than 1.25 to 1.00 and (B) an updated Collateral and Covered Asset List
to reflect such additional new assets, and (ii) without the consent of the
Administrative Agent, each increase effected pursuant to this paragraph shall be
in a minimum amount of at least $10,000,000.  No Bank shall have any obligation
to participate in any increase described in this paragraph unless it agrees to
do so in its sole discretion.

 

(b)                                 Any additional bank, financial institution
or other entity which, with the consent of the Borrower and the Administrative
Agent, elects to become a “Bank” under this Agreement in connection with any
transaction described in Section 2.19(a) shall execute a New Bank Supplement
(each, a “New Bank Supplement”), substantially in the form of Exhibit M-2,
whereupon such bank, financial institution or other entity (a “New Bank”) shall
become a Bank for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, each of the parties hereto hereby agrees that, on each Increased
Facility Activation Date, this Agreement shall be amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loans evidenced thereby.  Any such deemed amendment may be
effected in writing by the Administrative Agent with the Borrower’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto.

 

ARTICLE III

 

CONDITIONS

 

Section 3.1.                                 Closing.  The Closing Date shall
occur on the date when each of the following conditions is satisfied (or waived
in writing by the Administrative Agent and the Banks), each document to be dated
the Closing Date unless otherwise indicated:

 

(a)                                 the Borrower as of the Closing Date shall
have executed and delivered to the Administrative Agent a Note or Notes for the
account of each Bank requesting the same dated the Closing Date and complying
with the provisions of Section 2.4;

 

(b)                                 the Borrower, the Administrative Agent and
each of the Banks shall have executed and delivered to the Administrative Agent
a duly executed original of this Agreement;

 

(c)                                  the Borrower shall have executed and
delivered to the Administrative Agent a duly executed original of the Security
Agreement and each other Collateral Document, including without limitation, a
Deposit Account Control Agreement in respect of the Deposit Collateral Account,
and each issuer of equity interests pledged pursuant to the Security Agreement
shall have executed and delivered

 

34

--------------------------------------------------------------------------------


 

to the Administrative Agent an Acknowledgment and Consent in the form attached
to the Security Agreement;

 

(d)                                 the Administrative Agent shall have received
a duly executed Affiliate Subordination Agreement, duly executed by the Covered
Parties;

 

(e)                                  the Administrative Agent shall have
received any certificates representing Pledged Stock described in the Security
Agreement and required to be delivered thereunder as of the Closing Date and
appropriate transfer documents with respect to any such certificates included in
the Collateral as of the Closing Date, signed in blank by the Borrower or the
other owner thereof and, each document (including, without limitation, any
Uniform Commercial Code financing statement to be filed in the jurisdiction of
organization of the Borrower) required by the Security Agreement or under law or
reasonably requested by the Administrative Agent to be filed, registered,
recorded or delivered in order to create or perfect the Liens intended to be
created under the Security Agreement shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation (if
applicable);

 

(f)                                   the Administrative Agent shall have
received opinions of (i) Clifford Chance US LLP, special counsel for the
Borrower, (ii) Geoffrey Dugan, Esq., in-house counsel for the Borrower, and
(iii) Venable LLP, special Maryland counsel to the Borrower, each acceptable to
the Administrative Agent, the Banks and their counsel;

 

(g)                                  the Administrative Agent shall have
received all documents the Administrative Agent may reasonably request relating
to the existence of the Borrower and each other Covered Party as of the Closing
Date, the authority for and the validity of this Agreement and the other Loan
Documents, the incumbency of officers executing this Agreement and the other
Loan Documents and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent.  Such documentation shall include,
without limitation, the articles of incorporation, certificate of formation or
similar organizational document of each such entity, as amended, modified or
supplemented on or prior to the Closing Date, certified to be true, correct and
complete by a senior officer of such entity as of the Closing Date, together
with a good standing certificate as to each such entity from the Secretary of
State (or the equivalent thereof) of its jurisdiction of organization, to be
dated as of a date within ten Business Days from the Closing Date.  Any such
organizational documents of each Covered Subsidiary (other than any Covered
Subsidiary that is subject to conditions or restrictions on amending its
organizational documents pursuant to any Indebtedness described on Schedule
4.4(c)) shall provide for, and require that there at all times be, a special
director or member whose consent would be required for a bankruptcy filing by
such Covered Subsidiary or for the transfer of any equity interests therein
(other than the sale of such equity interests in a transaction permitted under
the Loan Documents) and shall otherwise be satisfactory to the Administrative
Agent;

 

(h)                                 the Borrower shall have executed a solvency
certificate reasonably acceptable to the Administrative Agent;

 

(i)                                     the Administrative Agent shall have
received all certificates, agreements and other documents and papers referred to
in this Section 3.1 and the Notice of Borrowing referred to in Section 2.2,
unless otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its reasonable discretion;

 

(j)                                    each Covered Party shall have taken all
actions required to authorize the execution and delivery of (i) in the case of
the Borrower, this Agreement and (ii) in the case of the

 

35

--------------------------------------------------------------------------------


 

Borrower and each other Covered Party, any other Loan Document to which it is a
party and the performance thereof by the Borrower or such other Covered Party,
as applicable;

 

(k)                                 the Borrower shall have delivered to the
Administrative Agent a certificate of a senior officer of the Borrower
certifying that the Borrower is not subject to any present or contingent
Environmental Claim which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect on the Borrower;

 

(l)                                     the Administrative Agent shall have
received, on or before the Closing Date, (i) (x) for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.7 on or before the
Closing Date and (y) all other fees required to be paid and all expenses for
which invoices have been presented and (ii) the reasonable and documented fees
and expenses accrued through the Closing Date of Simpson Thacher & Bartlett LLP;

 

(m)                             the Borrower shall have delivered copies of all
consents, licenses and approvals (subject to Section 4.3), if any, required in
connection with the execution, delivery and performance by the Borrower or any
other Covered Party, or the validity and enforceability, of the Loan Documents,
or in connection with any of the transactions contemplated thereby, and such
consents, licenses and approvals shall be in full force and effect;

 

(n)                                 no Default or Event of Default shall have
occurred and be continuing before or immediately after giving effect to the
transactions contemplated hereby;

 

(o)                                 the Administrative Agent shall have received
(x) the Collateral and Covered Assets List, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and (y) a Collateral Report,
dated as of the Closing Date and certified and duly executed by a financial
officer of the Borrower, reflecting a Collateral Coverage Ratio of not less than
1.25 to 1.00;

 

(p)                                 the Borrower shall have delivered
Projections which shall include (x) the Borrower’s projected sources and uses of
cash (and the timing thereof) through a date that is on or after the fourth
anniversary of the Closing Date and (y) that such sources are at all times
sufficient for such uses;

 

(q)                                 the representations and warranties of the
Covered Parties contained in the Loan Documents shall be true and correct in all
material respects (or if qualified by “materiality,” “material adverse effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date both before and after giving
effect to the transactions contemplated hereby;

 

(r)                                    the Administrative Agent shall have
received the results of a recent Lien search with respect to the Borrower and
each other Covered Party and such search shall reveal no Liens on any of the
Covered Assets or the Collateral except for Liens permitted by Section 5.15 and
the Negative Pledge Agreement or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent;

 

(s)                                   any Bank that so reasonably requests (in
writing) at least three Business Days prior to the Closing Date shall have
received, through the Administrative Agent, all U.S.A. PATRIOT Act information
required under Section 9.15;

 

(t)                                    the Administrative Agent shall have
received evidence reasonably satisfactory to it that (i) the Existing Credit
Agreement shall have been amended and restated in its entirety with this
Agreement on the Closing Date, and simultaneously  therewith, (A) all principal,
interest and fees owing

 

36

--------------------------------------------------------------------------------


 

under the Existing Credit Agreement with respect to Existing Loans that are not
being continued as Continued Loans will be repaid concurrently with the
occurrence of the Closing Date, and (B) all accrued interest and fees on the
other Existing Loans under the Existing Credit Agreement are paid concurrently
with the occurrence of the Closing Date and (ii) satisfactory arrangements shall
have been made with respect to all Liens granted in connection therewith;

 

(u)                                 the Banks executing and delivering Bank
Addenda shall constitute the “Required Banks” under and as defined in the
Existing Credit Agreement; and

 

(v)                                 receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.2(a).

 

Each Borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Borrowing that the conditions
contained in this Section 3.1 have been satisfied.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans, the Borrower makes
the following representations and warranties as of the Closing Date, as of each
Borrowing.  Such representations and warranties shall survive the effectiveness
of this Agreement, the execution and delivery of the other Loan Documents and
the making of the Loans.

 

Section 4.1.                                 Existence and Power.  Each of the
Borrower and each other Covered Party is a corporation, limited liability
company or limited partnership, as applicable, duly organized or incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

Section 4.2.                                 Power and Authority; Enforceable
Obligation.  Each of the Borrower and each other Covered Party has the requisite
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on its behalf and its
performance of the Loan Documents to which it is a party.  Each of the Borrower
and each other Covered Party has duly executed and delivered each Loan Document
to which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes (or, upon execution and delivery thereof, will
constitute) its legal, valid and binding obligation, enforceable in accordance
with the terms thereof, except as enforceability may be limited by applicable
insolvency, bankruptcy or other similar laws affecting creditors rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

Section 4.3.                                 No Violation.  Neither the
execution, delivery or performance by or on behalf of any Covered Party of the
Loan Documents to which it is a party, nor compliance by any such Covered Party
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default

 

37

--------------------------------------------------------------------------------


 

under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than Liens created under the Collateral Documents)
upon any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any loan agreement, indenture, mortgage,
deed of trust, or other agreement or other instrument to which the Borrower (or
any partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a default by any Covered Party
under any organizational document of any Person in which such Covered Party has
an interest, or cause a material default under such Person’s agreement or
certificate of limited partnership, the consequences of which conflict,
contravention, breach or default under the foregoing clauses (i), (ii) or
(iii) would (x) have a Material Adverse Effect (provided, however, that for
purposes of determining whether the consequences of a conflict, contravention,
breach or default under clause (ii) of this Section 4.3 would have a Material
Adverse Effect, clause (ii) of the definition of the term “Material Adverse
Effect” shall be modified to read as follows: “(ii) the ability of the
Administrative Agent or the Banks to enforce the Loan Documents in a manner that
materially and adversely affects the rights of the Administrative Agent or the
Banks thereunder”), or (y) result in or require the creation or imposition of
any Lien whatsoever upon any Collateral (except as contemplated herein).

 

Section 4.4.                                 Financial Information.

 

(a)                                 The consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of December 31, 2015, and for the
Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP fairly
presents, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and the consolidated
results of operations and cash flows for such Fiscal Year.

 

(b)                                 Since December 31, 2015, (i) nothing has
occurred having a Material Adverse Effect, (ii) except for (x) as set forth on
Schedule 4.4(c) and (y) the incurrence of Loans hereunder on the Closing Date,
the Borrower has not incurred any material Indebtedness or guaranteed any
material Indebtedness on or before the Closing Date and (iii) except as set
forth in Schedule 4.4(c), the Borrower will not have incurred any material
Indebtedness or guaranteed any material Indebtedness on or before the Closing
Date.

 

(c)                                  Schedule 4.4(c) sets forth the Indebtedness
for borrowed money of each Covered Subsidiary existing on the Closing Date.

 

(d)                                 No Covered Subsidiary has incurred any
Indebtedness or guaranteed any Indebtedness other than Indebtedness permitted by
Section 5.14.

 

Section 4.5.                                 Litigation.  There is no action,
suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, (i) the Borrower or any of its Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of the assets of the Borrower or any of its
Consolidated Subsidiaries, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision and which could, individually, or in the aggregate have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or the other Loan Documents.

 

Section 4.6.                                 Compliance with ERISA.

 

(a)                                 Except as set forth on Schedule
4.6(a) attached hereto, neither the BorrowerERISA Group nor any other Covered
Party is a member of or has entered into, maintained, contributed to, or been
required to contribute to, or may incur any liability with respect to any Plan
or

 

38

--------------------------------------------------------------------------------


 

Multiemployer Plan.  Except as could not be reasonably expected to have a
Material Adverse Effect individually or in the aggregate (i) there has been no
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standards with respect to any
Plan; (ii) there has been no failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan nor a
failure by the Borrower nor any member of the ERISA Group to make any required
contribution to a Multiemployer Plan; (iii) there has been no determination that
any Plan is or is expected to be in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (iv) the present value of all
accrued benefits under each Plan (determined based on the assumptions used by
such Plans pursuant to Section 430(h) of the Code) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed by more than an immaterial amount the value of the assets of
such Plan (as determined pursuant to Section 430(g) of the Code) allocable to
such accrued benefits, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of ASC Topic 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than an immaterial amount the
fair market value of the assets of all such underfunded Plans; (v) each employee
benefit plan maintained by the Borrower or any of its Subsidiaries or any Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such employee benefit plan or Plan is so qualified and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code or an application for
such a letter is currently pending before the Internal Revenue Service and, to
the knowledge of Borrower, nothing has occurred subsequent to the issuance of
the determination letter which would cause such employee benefit plan or Plan to
lose its qualified status; and (vi) no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
any member of the ERISA Group other than in the ordinary course; and (vi) no
Termination Event has occurred or is reasonably expected to occur.  The Borrower
and its Subsidiaries have no contingent liabilities with respect to any post
retirement benefits under a Welfare Plan, other than liability for continuation
coverage described in article 6 of Title 1 of ERISA, and except as would not be
reasonably expected to have a Material Adverse Effect.  In the event that at any
time after the Closing Date, the Borrower or any other Covered Party shall
sponsor or contribute to any other material Plan or Multiemployer Plan, the
Borrower promptly shall notify the Administrative Agent thereof (and from and
after such notice, Schedule 4.6(a) shall be deemed modified thereby).

 

(b)                                 No assets of the Borrower or any other
Covered Party constitute “assets” (within the meaning of ERISA or Section 4975
of the Code, including, but not limited to, 29 C.F.R. § 2510.3-101 or any
successor regulation thereto) of an “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is subject to Title I of ERISA or a “plan” within
the meaning of, and subject to, Section 4975(e)(1) of the Code.  In addition to
the prohibitions set forth in this Agreement and the other Loan Documents, and
not in limitation thereof, the Borrower covenants and agrees that the Borrower
shall not, and shall not permit any other Covered Party to, use any “assets”
(within the meaning of ERISA or Section 4975 of the Code, including but not
limited to 29 C.F.R. § 2510.3101) of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA that is subject to Title I of ERISA or a “plan”
within the meaning of, and subject to, Section 4975(e)(1) of the Code to repay
or secure the Note, the Loan, or the Obligations.

 

Section 4.7.                                 Environmental.

 

(a)                                 The Borrower conducts reviews of the effect
of Environmental Laws on the business, operations and properties of the Borrower
and its Consolidated Subsidiaries when necessary in the course of which it
identifies and evaluates associated liabilities and costs (including, without

 

39

--------------------------------------------------------------------------------


 

limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses).  On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (i) neither the
Borrower nor any other Covered Party has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the facilities and properties owned, leased or operated by the Borrower or
any other Covered Party (the “Properties”) or the business operated by the
Borrower or any other Covered Party (the “Business”) that is not fully and
finally resolved, (ii) to the Borrower’s actual knowledge, after due inquiry, no
judicial proceeding or governmental or administrative action is pending or, to
the Borrower’s actual knowledge, after due inquiry, threatened, under any
Environmental Law to which the Borrower or any other Covered Party is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law or relating to Materials of Environmental Concern with
respect to the Business; and (iii) to the Borrower’s actual knowledge, the
Properties and all operations at the Properties are in compliance, and have in
the last five years been in compliance, with all applicable Environmental Laws,
and there are no Materials of Environmental Concern at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business.

 

Section 4.8.                                 Taxes.  The Borrower and its
Consolidated Subsidiaries have filed all U.S. federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, or any Consolidated Subsidiary, except (i) such taxes, if any, as
are being contested in good faith by appropriate proceedings and are reserved
against in accordance with GAAP or (ii) such tax returns or such taxes, the
failure to file when due or to make payment when due and payable will not have,
in the aggregate, a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Borrower and its Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.  No Tax lien (other than a Permitted Lien) has been filed, and, to the
knowledge of Borrower and its Consolidated Subsidiaries, no claim is being
asserted, with respect to any such Tax, fee or other charge.

 

Section 4.9.                                 Full Disclosure.  All information
heretofore furnished by the Borrower or any other Covered Party to the
Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby or thereby is, when taken as a
whole, true and accurate in all material respects on the date as of which such
information is stated or certified; provided that, with respect to projected
financial information, the Borrower represents and warrants only that such
information represents the Borrower’s expectations regarding future performance,
based upon historical information and reasonable assumptions, it being
understood, however, that actual results may differ from the projected results
described in the financial projections.  The Borrower has disclosed to the Banks
in writing any and all facts which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 

Section 4.10.                          Solvency.  (i) On the Closing Date and
after giving effect to the transactions contemplated hereby and by the other
Loan Documents occurring on the Closing Date and (ii) on each date that the
Borrower provides additional Covered Assets or Collateral pursuant to
Section 2.17 or otherwise, the Borrower and each other Covered Party, taken as a
whole, are Solvent.

 

Section 4.11.                          Use of Proceeds.  All proceeds of the
Loans will be used by the Borrower in accordance with Section 2.15.  Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.

 

Section 4.12.                          Governmental Approvals.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance by the
Borrower or any other Covered Party of any Loan Document to which it is a party
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect.

 

Section 4.13.                          Investment Company Act.  Neither the
Borrower nor any other Covered Party is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (y) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

 

Section 4.14.                          Principal Offices.  As of the Closing
Date, the principal office, chief executive office and principal place of
business of each Covered Party is 1114 Avenue of the Americas, New York, NY
10036.

 

Section 4.15.                          REIT Status.  As of the date hereof, the
Borrower is qualified as a REIT.

 

Section 4.16.                          Intellectual Property.  The Borrower and
each other Covered Party has obtained and holds in full force and effect all
patents, trademarks, servicemarks, trade names, domain names, copyrights and
other intellectual property rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect.

 

Section 4.17.                          Judgments.   As of the Closing Date,
there are no final, non-appealable judgments or decrees which would result in an
Event of Default under Section 6.1(h).

 

Section 4.18.                          No Default.  No Event of Default or, to
the best of the Borrower’s knowledge, Default exists under or with respect to
any Loan Document and neither the Borrower nor any other Covered Party is in
default in any material respect beyond any applicable grace period under or with
respect to any other material agreement, instrument or undertaking to which it
is a party or by which it or any of its property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.

 

Section 4.19.                          Licenses, etc.  Each Covered Party has
obtained and does hold in full force and effect, all franchises, licenses,
permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other consents and approvals which are necessary for the
operation of its businesses as presently conducted, the absence of which is
likely to have a Material Adverse Effect.

 

41

--------------------------------------------------------------------------------


 

Section 4.20.                          Compliance with Law.  To the Borrower’s
knowledge, each Covered Party and each of its assets are in compliance in all
respects with all laws, rules, regulations, orders, judgments, writs and
decrees, the failure to comply with which is likely to have a Material Adverse
Effect.

 

Section 4.21.                          No Burdensome Restrictions.  Except as
may have been disclosed by the Borrower in writing to the Banks prior to the
Closing Date or that would otherwise be permitted under the Loan Documents,
neither the Borrower nor any other Covered Party is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate or
partnership restriction, as the case may be, which, individually or in the
aggregate, is likely to have a Material Adverse Effect.

 

Section 4.22.                          Brokers’ Fees.  Neither the Borrower nor
any other Covered Party has dealt with any broker or finder with respect to the
transactions contemplated by this Agreement or otherwise in connection with this
Agreement, and neither the Borrower nor any other Covered Party has done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower or any other Covered Party of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed to the Administrative Agent.

 

Section 4.23.                          Labor Matters.  Except as disclosed on
Schedule 4.6(a), there are no collective bargaining agreements covering the
employees of the Borrower or any other Covered Party, and neither the Borrower
nor any other Covered Party has suffered any material strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

Section 4.24.                          Insurance.  Each of the Borrower and each
other Covered Party currently maintains 100% replacement cost insurance coverage
(subject to customary deductibles) in respect of each of its Real Property
Assets, as well as commercial general liability insurance (including, without
limitation, “builders’ risk” where applicable) against claims for personal, and
bodily injury and/or death, to one or more persons, or property damage, as well
as workers’ compensation insurance, in each case with respect to liability and
casualty insurance with insurers having an A.M. Best policyholders’ rating of
not less than A-/VII at the time of issuance or extension of any such coverage
policy in amounts no less than customarily carried by owners of properties
similar to, and in the same locations as, the Covered Parties’ Real Property
Assets; provided, however, that the foregoing A.M. Best policyholders’ rating
requirement shall not be required for (a) such insurance as tenants of Credit
Tenant Lease Assets are permitted or required pursuant to applicable leases to
obtain or maintain, (b) exposure under existing insurance policies (but not
renewals of any such policies) to CV Starr, in a Lloyds Syndicate in an amount
not to exceed $20,000,000 and (c) liability and casualty insurance policies
issued after the Closing Date on Real Property Assets constituting not more than
5.0% of all Real Property Assets owned by the Covered Parties with insurers
having an A.M. Best policyholders’ rating of less than A-/VII, but not less than
B++/VII.

 

Section 4.25.                          Organizational Documents.  The documents
delivered pursuant to Section 3.1(g) constitute, as of the Closing Date, all of
the organizational documents (together with all amendments and modifications
thereof) of the Borrower and each Covered Party.  The Borrower represents that
it has delivered to the Administrative Agent true, correct and complete copies
of each such document.

 

Section 4.26.                          Unencumbered Assets.  As of the Closing
Date after giving effect to the transactions contemplated hereby, the Borrower
shall be in compliance with the covenants with respect to the Borrower’s
maintenance of its unencumbered assets under the documentation governing its
other Indebtedness for borrowed money.

 

42

--------------------------------------------------------------------------------


 

Section 4.27.                          Ownership of Property; Liens.  The
Borrower owns the Collateral purported to be owned by it and each other Covered
Party directly owns the Covered Assets purported to be owned by it, as
applicable, in each case as set forth in the Collateral and Covered Asset List,
and none of the Collateral or Covered Assets is subject to any Lien except as
permitted by Section 5.15.

 

Section 4.28.                          Covered Parties.  (a) Schedule 4.28 sets
forth the full legal name and jurisdiction of incorporation or organization of
each Covered Party and, as to each such Covered Subsidiary, the percentage of
each class of equity interests owned by the Borrower or any Covered Party and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than, in respect of the Borrower only,
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any equity interests of the Borrower or any
other Covered Party, except as permitted by the Loan Documents.

 

Section 4.29.                          Security Documents.  The Security
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Agents and the Banks, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Security Agreement, when certificates
representing such Pledged Stock, if any, are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings specified on Schedule
4.29 in appropriate form are filed in the offices specified on Schedule 4.29,
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Lien (other than (x) Liens described in
clauses (f) and (h) of Permitted Liens and (y) other Permitted Liens that have
priority by operation of law).

 

Section 4.30.                          Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower, its
employees and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

 

Section 4.31.                          EEA Financial Institutions. No Covered
Party is an EEA Financial Institution.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Obligations remain
unpaid:

 

Section 5.1.                                 Information.  The Borrower shall
deliver to the Administrative Agent and each of the Banks (or post to Intralinks
or another similar electronic system acceptable to the Administrative Agent),
provided such information is not otherwise publicly available:

 

43

--------------------------------------------------------------------------------


 

(a)                                 as soon as available and in any event within
five (5) Business Days after the same is required to be filed with the
Securities and Exchange Commission (but in no event later than 95 days after the
end of each Fiscal Year of the Borrower) a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of operations and consolidated statements of
cash flow for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year (if available), all reported in a
manner acceptable to the Securities and Exchange Commission on the Borrower’s
Form 10-K and reported on by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;

 

(b)                                 (i) as soon as available and in any event
within five (5) Business Days after the same is required to be filed with the
Securities and Exchange Commission (but in no event later than 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statements of operations and consolidated statements of cash flow for such
quarter and for the portion of the Borrower’s Fiscal Year ended at the end of
such Fiscal Quarter, all reported in the form provided to the Securities and
Exchange Commission on the Borrower’s Form 10-Q, together with (ii) such other
information reasonably requested by the Administrative Agent or any Bank;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, (I) a
certificate of a financial officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.9 on the date of such
financial statements and (ii) certifying (x) that such financial statements
fairly present the financial condition and the results of operations of the
Borrower and its Consolidated Subsidiaries on the dates and for the periods
indicated, on the basis of GAAP, subject, in the case of interim financial
statements, to normally recurring year-end adjustments, and (y) that such
officer has reviewed the terms of the Loan Documents and has made, or caused to
be made under his or her supervision, a review in reasonable detail of the
business and condition of the Borrower and its Consolidated Subsidiaries during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Section 5.9 at or as of the date of such financial statements, and (2) on the
basis of such review of the Loan Documents and the business and condition of the
Borrower and its Consolidated Subsidiaries, to the best knowledge of such
officer, as of the last day of the period covered by such certificate no Default
or Event of Default under any other provision of Section 6.1 occurred and is
continuing or, if any such Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and, the action the
Borrower proposes to take in respect thereof (and such certificate shall set
forth the calculations required to establish the matters described in clause
(1) above) and (II) updated Projections for the next successive four-quarter
period;

 

(d)                                 (i) within five (5) Business Days after any
officer of any Covered Party obtains knowledge of any Default or Event of
Default, if such Default or Event of Default is then continuing, a certificate
of the chief financial officer, or other executive officer of the Borrower,
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto; and (ii) promptly and in any event within
five (5) Business Days after any Covered Party obtains knowledge thereof, notice
of (x) any litigation or governmental proceeding pending or threatened against
the Borrower or any Consolidated Subsidiary or its directly or indirectly owned
Real Property Assets as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, is

 

44

--------------------------------------------------------------------------------


 

likely to individually or in the aggregate, result in a Material Adverse Effect,
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all proxy statements or any
other materials so mailed;

 

(f)                                   promptly and in any event within thirty
(30) days, if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, in each case to the extent any occurrence
covered by any of clauses (i) through (vii) above would reasonably be expected
to result in a Material Adverse Effect.  In the event notice is required
pursuant to this Section 5.1(f), the Borrower shall provide a certificate of the
chief financial officer or the chief accounting officer of the Borrower setting
forth details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(g)                                  promptly and in any event within ten
(10) days after any Covered Party obtains actual knowledge of any of the
following events, a certificate of the Borrower, executed by an officer of the
Borrower, specifying the nature of such condition, and the Borrower’s or, if the
Borrower has actual knowledge thereof, the Environmental Affiliate’s proposed
initial response thereto: (i) the receipt by the Borrower, or any of the
Environmental Affiliates of any communication (written or oral), whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Borrower, or any of the Environmental Affiliates, is not in compliance with
applicable Environmental Laws, and such noncompliance would reasonably be
expected to have a Material Adverse Effect, (ii) the existence of any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim would reasonably be expected to have a Material
Adverse Effect or (iii) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expected to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate or would reasonably be expected to interfere with the Borrower’s
Business or the fair saleable value or use of any of its Properties, which in
any such event would reasonably be expected to have a Material Adverse Effect;

 

(h)                                 promptly and in any event within five
(5) Business Days after receipt of any notices or correspondence from any
company or agent for any company providing insurance coverage to the Borrower or
any other Covered Party relating to any loss which is likely to result in a
Material Adverse Effect, copies of such notices and correspondence;

 

(i)                                     as soon as available and in any event
(A) on or before the fifteenth day after the end of each calendar quarter in
respect of the immediately prior calendar quarter a report from a financial

 

45

--------------------------------------------------------------------------------


 

officer of the Borrower, substantially in the form attached hereto as Exhibit B
(a “Collateral Report”) specifying (i) any adjustments in the Designated
Valuation Amount or Book Value of the Collateral or any Covered Asset, including
without limitation any adjustment resulting from  (x) any write-downs in Book
Value of Collateral or any Covered Asset and (y) any principal payments actually
paid or prepaid on account of any Loan Assets (excluding any scheduled
amortization payments actually paid), (ii) the resulting aggregate amount of the
Total Collateral Value and (iii) the calculation of the Collateral Coverage
Ratio; provided that (x) if any Third Party Sale of the Collateral or any
Covered Asset shall have occurred since the most recently delivered Collateral
Report, the Borrower shall also deliver a Collateral Report in respect of the
month in which such Third Party Sale shall have occurred on or before the
fifteenth day of the calendar month immediately succeeding the month in which
such Third Party Sale was consummated and, (B) within three Business Days after
obtaining knowledge thereof, notice of any event giving rise to the requirement
of a prepayment, or addition of Collateral or Covered Assets, pursuant to
Section 2.10; and (C) at the time the Borrower adds, replaces or withdraws a
Covered Asset or Collateral pursuant to Section 2.17, a revised Collateral and
Covered Asset List, an updated Collateral Report and updated Schedules to this
Agreement and the Security Agreement to appropriately reflect such addition,
replacement or withdrawal;

 

(j)                                    from time to time such additional
information regarding any of the Collateral, Covered Assets or the financial
condition or operations or investments of the Borrower and its Subsidiaries, in
each case, as the Administrative Agent, at the request of any Bank, may
reasonably request in writing, so long as disclosure of such information could
not result in a violation of, or expose the Borrower or its Subsidiaries to any
material liability under, any applicable law, statute, ordinance or regulation
or any agreements with unaffiliated third parties that are binding on the
Borrower or any of its Subsidiaries or on any Property of any of them;

 

(k)                                 promptly and in any event within ten
(10) days after the Borrower obtains actual knowledge that it has failed to
qualify as a REIT under the applicable provisions of the Code.; and

 

(l)                                     promptly following any reasonable
request therefor, information and documentation reasonably requested by the
Administrative Agent or any Bank for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

The Borrower represents and warrants that it files its financial statements with
the SEC, and, accordingly, the Borrower hereby (x) authorizes the Administrative
Agent to make the financial statements to be provided under Section 5.1(a) and
(b)(i) above, along with the Loan Documents, available to Public-Siders and
(y) agrees that at the time such financial statements are provided hereunder,
they shall already have been made available to holders of its securities.  The
Borrower will not request that any other material be posted to Public-Siders
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws.

 

Section 5.2.                                 Payment of Obligations.  The
Borrower and its Consolidated Subsidiaries will pay and discharge, at or before
maturity, all their respective material obligations and liabilities including,
without limitation, any such material obligations (a) pursuant to any agreement
by which it or any of its properties is bound and (b) in respect of federal,
state and other taxes, in each case where the failure to so pay or discharge
such obligations or liabilities is likely to result in a Material Adverse
Effect, and will maintain in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

 

46

--------------------------------------------------------------------------------


 

Section 5.3.                                 Maintenance of Property; Insurance;
Leases.

 

(a)                                 The Borrower shall keep, and shall cause
each Consolidated Subsidiary to keep, all property useful and necessary in its
business, including without limitation each of its Real Property Assets (for so
long as the same constitutes a Real Property Asset), in good repair, working
order and condition, ordinary wear and tear excepted, in each case where the
failure to so maintain and repair will have a Material Adverse Effect.

 

(b)                                 The Borrower shall maintain, or cause to be
maintained, insurance described in Section 4.24 hereof with insurers meeting the
qualifications described therein, which insurance shall in any event not provide
for less coverage than insurance customarily carried by owners of properties
similar to, and in the same locations as, the Covered Parties’ Real Property
Assets.  The Borrower shall deliver to the Administrative Agent (i) upon the
reasonable request of the Administrative Agent from time to time certificates of
insurers evidencing the insurance carried, (ii) within five (5) days of receipt
of notice from any insurer a copy of any notice of cancellation or material
change in coverage required by Section 4.24 from that existing on the date of
this Agreement and (iii) forthwith, notice of any cancellation or nonrenewal
(without replacement) of coverage by the Borrower or any other Covered Party.

 

Section 5.4.                                 Maintenance of Existence.  The
Borrower shall and shall cause each of its Consolidated Subsidiaries to
preserve, renew and keep in full force and effect, its corporate existence and
its rights, privileges and franchises necessary for the normal conduct of its
business unless the failure to maintain such existence (other than the existence
of the Borrower), rights, privileges and franchises does not have a Material
Adverse Effect.

 

Section 5.5.                                 Compliance with Laws.  The Borrower
shall, and shall cause its Consolidated Subsidiaries to, comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws, and all zoning and building codes with respect to its Real
Property Assets and ERISA and the rules and regulations thereunder and all
federal securities laws) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where the failure to do so
will not have a Material Adverse Effect or expose the Administrative Agent or
Banks to any material liability therefor.

 

Section 5.6.                                 Inspection of Property, Books and
Records.  The Borrower shall, and shall cause each of its Consolidated
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in conformity with GAAP, modified as required by
this Agreement and applicable law; and shall permit representatives of any Bank,
at such Bank’s expense, or upon the occurrence and during the continuance of any
Event of Default, at the Borrower’s expense (but subject to the reimbursement
limitations in Section 9.3), so long as disclosure of such information could not
result in a violation of, or expose the Borrower or any of its Subsidiaries to
any material liability under, any applicable law, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries, to examine and make abstracts from any of its books and
records and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.  Upon the occurrence and during the continuance of any Event of
Default, representatives of any Bank permitted to review such books or engage in
such discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans.

 

47

--------------------------------------------------------------------------------


 

Section 5.7.                                 Existence.  The Borrower shall do
or cause to be done, all things necessary to preserve and keep in full force and
effect its and its Consolidated Subsidiaries’ existence and its patents,
trademarks, servicemarks, domain names, tradenames, copyrights, franchises,
licenses, permits, certificates, authorizations, qualifications, accreditation,
easements, rights of way and other rights, consents and approvals the
nonexistence of which is likely to have a Material Adverse Effect.

 

Section 5.8.                                 Independent Director.  The board of
directors, board of managers, or other equivalent governing body of each Covered
Subsidiary that is a Pledged Subsidiary or owns a Covered Asset (other than any
Covered Subsidiary that is subject to conditions and restrictions on amending
its organizational documents under or pursuant to any Indebtedness described on
Schedule 4.4(c)) shall include at least one special, independent director or
member (or equivalent thereof), pursuant to documentation satisfactory to the
Administrative Agent, whose consent shall be required for (i) any bankruptcy or
insolvency filing by the relevant Covered Subsidiary, as the case may be,
(ii) the transfer of any membership or other equity interests therein (other
than the sale or other transfer of such membership or equity interests in a
transaction permitted under the Loan Documents) and (iii) encumbering any asset
owned by such Covered Subsidiary, other than an Excluded Asset, with a real
property mortgage or deed of trust, as applicable, or a security agreement,
pledge agreement or any similar agreement creating a Lien in respect thereof,
except as permitted under the Loan Documents (including as a result of any
consent, amendment, waiver or other modification obtained in accordance with the
terms of the Loan Documents).

 

Section 5.9.                                 Collateral Coverage Ratio.  The
Borrower shall not permit the Collateral Coverage Ratio as of the last Business
Day of any calendar quarter, beginning with June 30, 2016, to be less than 1.25
to 1.00.

 

Section 5.10.                          Restricted Payments.  The Borrower shall
not, and shall not permit its Subsidiaries to, pay any dividends; provided that,
(w) in any Fiscal Year in which the Borrower is qualified as a REIT, the
Borrower may pay dividends in an amount, as determined on an aggregate annual
basis as of the end of any such Fiscal Year, not to exceed 100% of the
Borrower’s REIT taxable income for such Fiscal Year calculated prior to
deducting (A) accumulated net operating losses of the Borrower as of
December 31, 2015 and (B) dividends paid or payable by the Borrower, (x) any
Subsidiary of the Borrower may pay dividends to the Borrower or to any other
Subsidiary of the Borrower and to its other equityholders on a ratable basis,
(y) so long as no Material Default or Event of Default is continuing, the
Borrower may pay dividends to holders of its preferred equity in an aggregate
amount in any Fiscal Year not to exceed the stated dividend amount payable
pursuant to the terms of such preferred equity, and (z) so long as no Default or
Event of Default is continuing, the Borrower may distribute or pay dividends in
the form of Real Property Assets or Loan Assets (or Securities in an entity
substantially all of whose assets constitutes such Loan Assets or ownership
interests in such Real Property Assets) to its equity holders on a ratable
basis, so long as such Loan Assets, Real Property Assets or Securities are not
Collateral, Covered Assets or equity interests in a Pledged Subsidiary or
Covered Subsidiary.

 

Section 5.10.                          Restricted Payments.

 

(a)                                 The Borrower shall not, and shall not permit
its Subsidiaries to, declare and/or pay (or incur any obligation (contingent or
otherwise) to declare and/or pay) dividends (whether in the form of cash, common
stock or other equity interests) on its equity interests or declare and/or make
(and incur any obligation (contingent or otherwise) to declare and/or make)
distributions with respect thereto; provided that, (x) the Borrower shall be
permitted to declare and/or pay (and incur any obligation (contingent or
otherwise) to declare and/or pay) dividends (which may, for the avoidance of
doubt, be in the form of cash, common stock or other equity interests) on its
equity interests or declare and/or make (and incur any obligation (contingent or
otherwise) to declare and/or make) distributions with respect thereto in an
amount for any Fiscal Year equal to such amount as is necessary for the Borrower
to

 

48

--------------------------------------------------------------------------------


 

(i) maintain its qualification as a REIT and (ii) so long as no Event of Default
is continuing or would result therefrom, avoid payment or imposition of any
entity-level tax on the Borrower (including pursuant to Section 4981 of the
Code) that could be avoided by reason of a distribution by the Borrower; and
(y) in addition to the dividends and distributions permitted to be made under
clause (x), the Borrower and each Subsidiary may declare and/or make (and incur
any obligation (contingent or otherwise) to declare and/or make) any other
dividends or distributions (except dividends or distributions of Loan Assets,
Real Property Assets or Securities that are Collateral, Covered Assets or equity
interests in a Pledged Subsidiary or Covered Security), provided that such other
dividends or distributions may only be made if at the time of such dividends or
distributions, (i) no Material Default or Event of Default shall have occurred
and be continuing or result therefrom and (ii) taking into account such dividend
or distribution, the Borrower and its Subsidiaries shall be in compliance, on a
pro forma basis, with the provisions of Article V (Affirmative and Negative
Covenants).

 

(b)                                 The Borrower shall not, and shall not permit
its Subsidiaries to, make any prepayments, repurchases or redemptions of
unsecured Indebtedness of the Borrower or any Subsidiary (including any
unsecured Indebtedness convertible into capital stock of the
Borrower), Indebtedness for borrowed money of the Borrower or any Subsidiary
that is subordinated to the Obligations or preferred or common stock of the
Borrower or any Subsidiary except for payments made on intercompany loans held
by the Borrower and pledged to the Administrative Agent pursuant to the
Collateral Documents, or except to the extent funded with or exchanged for
(i) income or payments received in respect of, or proceeds from the sale,
refinancing or maturity of, assets not constituting Principal Collateral
Payments in respect of any Collateral or a Covered Asset, (ii) interest, fee or
rental income in respect of any assets (including assets constituting part of
the Collateral or Covered Assets) or (iii) equity or Indebtedness issued by the
Borrower or the proceeds thereof.

 

Section 5.11.                          Restriction on Fundamental Changes.

 

(a)                                 The Borrower shall not, and shall not permit
any other Covered Party to, enter into any merger or consolidation without
obtaining the prior written consent thereto of the Required Banks, unless (i) in
the case of any such merger or consolidation involving (x) the Borrower, the
Borrower is the surviving entity (regardless of whether a Covered Subsidiary is
involved) and (y) any other Covered Subsidiary, a Covered Subsidiary is the
surviving entity (which surviving entity must be a Pledged Subsidiary if a
Pledged Subsidiary is involved) and (ii) in each case, the same will not result
in the occurrence of a Material Default or an Event of Default.  The Borrower
shall not, and, except in connection with a merger or consolidation permitted in
the preceding sentence, shall not permit any other Covered Subsidiary to,
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, all or substantially all of
its business or property, whether now or hereafter acquired, other than to the
Borrower or to any Covered Subsidiary (and if involving a Pledged Subsidiary or
the assets of a Covered Subsidiary, to another Pledged Subsidiary) or in
connection with any sale of all or substantially all of its assets or any
payment or prepayment in full or other monetization in full of its assets. 
Nothing in this Agreement shall limit or restrict any Covered Party to sell,
pledge, mortgage or transfer any Excluded Asset.

 

(b)                                 The Borrower shall not, and shall not permit
any other Covered Party to, amend its articles of incorporation, bylaws, or
other organizational documents such that the provisions thereof would violate
Section 5.8 or permit any action prohibited by Section 5.18 or, otherwise, in
any manner that would be materially adverse to the Banks without the Required
Banks’ consent.

 

Section 5.12.                          Changes in Business.  The Borrower’s
primary business shall not be substantially different from that conducted by the
Borrower on the Closing Date and shall include ownership and

 

49

--------------------------------------------------------------------------------


 

management of Credit Tenant Lease Assets, Loan Assets and Real Property Assets. 
The Borrower shall carry on its business operations through the Borrower and its
Consolidated Subsidiaries and its Investment Affiliates.

 

Section 5.13.                          Borrower Status.  The Borrower shall at
all times remain a publicly traded company listed for trading on the New York
Stock Exchange (or another nationally recognized stock exchange (for the
avoidance of doubt, the NASDAQ stock quotation system or any successor thereto
shall be considered a nationally recognized exchange)).

 

Section 5.14.                          Other Indebtedness.

 

(a)                                 The Borrower shall not permit any Covered
Subsidiary to create, incur, assume or suffer to exist any Indebtedness other
than (w) Indebtedness of the Covered Subsidiaries existing on the Closing Date
and set forth on Schedule 4.4(c), refinancing and replacements thereof in an
amount not exceeding the sum of the principal balance of such Indebtedness on
the Closing Date plus the amount of fees and expenses incurred in connection
with such refinancing and paid with the proceeds therefrom, (x) additional
intercompany loans held by the Borrower and pledged to the Administrative Agent
and (y) obligations under warranties and indemnities incurred in the ordinary
course of business, and (z) Non-Recourse Indebtedness in respect of Excluded
Assets.

 

(b)                                 The Borrower shall not consent to or vote in
favor of (and shall not permit any Subsidiary to consent to or vote in favor of)
the incurrence of any Indebtedness by any Covered Party (other than Indebtedness
permitted under Section 5.14(a)).

 

Section 5.15.                          Liens.

 

(a)                                 The Borrower shall not, nor shall it permit
any Subsidiary to, create, incur, assume or suffer to exist any Lien upon any
item of Collateral or Covered Assets, except for (i) Permitted Liens, and
(ii) so long as no Material Default or Event of Default has occurred and is
continuing, Liens on the Collateral securing Permitted Second Lien Debt,
provided, that at the time of the incurrence of such Permitted Second Lien Debt,
the Collateral Coverage Ratio shall not be less than 1.25 to 1.00.

 

(b)                                 The Borrower shall not consent to or vote in
favor of (and shall not permit any Subsidiary to consent to or vote in favor of)
the incurrence of any Liens on any assets of any Covered Party, except for
Permitted Liens and Liens on Excluded Assets securing Non-Recourse Indebtedness.

 

50

--------------------------------------------------------------------------------


 

Section 5.16.                          Deposit Collateral Account; Reinvestment
Collateral Account.

 

(a)                                 The Borrower shall (x) on or prior to the
Closing Date or on the date of inclusion thereof as a Covered Asset, notify all
financial institutions that collect payments in respect of Covered Assets that
secure Indebtedness described on Schedule 4.4(c), (y) within five (5) Business
Days after the Closing Date or the date of inclusion thereof as Collateral or a
Covered Asset, notify all obligors under the Loan Assets of the applicable
current payment instructions and (z) in any event, within 90 days after the
Closing Date or the date of inclusion thereof as Collateral or a Covered Asset,
subject to a Reinvestment Event, cause (i) all payments in respect of any Loan
Assets (including any Net Cash Proceeds from any Recovery Event to the extent
intended to be used for repair or replacement of the assets subject to such
Recovery Event but specifically excluding all Net Cash Proceeds that are not
covered by Section 2.10 pursuant to the last sentence of Section 2.10(a))
included in the Collateral or Covered Assets and (ii) all payments on account of
assets (other than Excluded Assets) owned by the Covered PartiesSubsidiaries
(net of any amounts required by the terms of any Indebtedness described on
Schedule 4.4(c) to be paid to or required to be reserved with respect to such
Indebtedness, but including any Net Cash Proceeds from any Recovery Event to the
extent intended to be used for repair or replacement of the assets subject to
such Recovery Event but specifically excluding all Net Cash Proceeds that are
not covered by Section 2.10 pursuant to the last sentence of Section 2.10(a)),
in the case of each of the foregoing clauses (i) and (ii), to be directed to
deposit accounts maintained by (and in the name of) the Borrower with JPMorgan
Chase Bank, N.A. or such other account bank as may be reasonably acceptable to
the Administrative Agent (each such account, a “Deposit Collateral Account”).;
provided, however, that notwithstanding the foregoing, all Reinvestment Amounts
shall within five (5) Business Days after receipt thereof by the Borrower or any
Subsidiary thereof be deposited in a collateral account with JPMorgan Chase
Bank, N.A. or such other account bank as may be reasonably acceptable to the
Administrative Agent, subject to the perfected security interests of the
Administrative Agent, for the benefit of the Banks, pursuant to documentation
reasonably acceptable to the Administrative Agent (the “Reinvestment Collateral
Account”).  Not later than five (5) Business Days after the Third Amendment
Effective Date (or such later date as the Administrative Agent may agree in
writing), establish the Reinvestment Collateral Account.

 

(b)                                 In the event any Covered Subsidiary receives
any payment or Net Cash Proceeds in respect of any Collateral or Covered Assets,
the Borrower shall cause such Covered Subsidiary to transfer all such amounts,
promptly and in any event within five (5) Business Days of receipt thereof, to a
Deposit Collateral Account or, in the case of any Reinvestment Amount, in the
Reinvestment Collateral Account and any such transfer shall be deemed to be a
cash dividend or distribution on account of the capital stock of such Covered
Subsidiary for purposes of determining the Collateral and Covered Assets
(including for the avoidance of doubt, the application of proceeds pursuant to
Section 5.3 of the Security Agreement).  Other than the transfer of all such
amounts held in the Deposit Collateral Account and the Reinvestment Collateral
Account pursuant to the preceding sentencethis Section 5.16, the Covered Parties
shall have no right to receive paymentsNet Cash Proceeds in respect of
Collateral or Covered Assets or otherwise direct disposition of funds in the
Deposit Collateral Account or the Reinvestment Collateral Account.

 

(c)                                  Any amounts held in Deposit Collateral
Accounts shall be released to, or as directed by, the Borrower on a daily basis
except in the following cases: (i) if (A) any Payment Default or any Default
arising from the Borrower’s failure to be in compliance with the covenant
contained in Section 5.9, shall have occurred and be continuing or (B) any Event
of Default shall have occurred and be continuing on any such date, the amounts
held in the Deposit Collateral Account may be used only for payments and
prepayments of the Loans as provided for hereunder and in the Security
Agreement, and (ii) Principal Collateral Payments shall be released from the
Deposit Collateral Account solely as permitted under Section 2.10(a) with any
funds in excess of the Principal Collateral Payments being

 

51

--------------------------------------------------------------------------------


 

released to the Borrower at its direction (subject to clause (i)).  Any amounts
held in Reinvestment Collateral Account shall only be released to, or as
directed by, the Borrower, solely (x) to acquire Reinvestment Assets or (y) to
be applied to the prepayment of the Loans with any Net Cash Proceeds in excess
of the Principal Collateral Payment with respect to the relevant Reinvestment
Event being released to the Borrower at its direction.  The Borrower hereby
agrees that (A) it will not request, and will not permit any Covered Subsidiary
to request, any withdrawals from the accounts described in this Section 5.16 not
permitted hereunder and under the terms of the Security Agreement and
(B) JPMorgan Chase Bank, N.A. shall not be required to release any amounts
requested in violation of the terms hereof or of the Security Agreement and
shall not be liable to the Borrower or any Affiliate thereof for such failure to
release any such funds.

 

Section 5.17.                          Restrictive Agreements.  The Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such
Person or any of its subsidiaries to create, incur or permit to exist any Lien
upon the Collateral (other than Liens described in clauses (f) and (h) of
Permitted Liens), provided that the foregoing clause (a) shall not apply to
restrictions and conditions imposed by law, by any Loan Document, by the
Borrower’s existing or future public note Indebtedness or credit agreements
governing Indebtedness for borrowed money, by any Permitted Second Lien Debt or
by any of the Indebtedness of Covered Subsidiaries described on Schedule
4.4(c) (or any refinancing thereof permitted under this Agreement) or (b) the
ability of any other Covered Party (other than the Borrower) to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Covered Party or to
guarantee Indebtedness of the Borrower or any other Covered Party.

 

Section 5.18.                          Limitation on Activities of the Covered
Parties.  The Borrower shall not permit any other Covered Party (other than the
Borrower) to (a) (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
ownership of Covered Assets, Excluded Assets and anything incidental thereto,
(ii) own any assets other than Covered Assets, Excluded Assets or any assets
incidental thereto, or (iii) take any action, or conduct its affairs in a
manner, that could reasonably be expected to result in the separate existence of
such Covered Party being ignored, or the assets and liabilities of such Covered
Party being substantively consolidated with those of the Borrower or any
Subsidiary thereof in a bankruptcy, reorganization or other insolvency
proceeding or (b) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (i) Indebtedness permitted
pursuant to Section 5.14(a), (ii) nonconsensual obligations imposed by operation
of law, (iii) obligations with respect to its equity interests to the extent in
compliance with Section 5.8, not prohibited by this Section 5.18 or, otherwise,
materially adverse to the Banks, (iv) obligations (other than Indebtedness) in
the ordinary course of business in the operation of its assets and (v) the
statutory liability of any general partner for the liabilities of the limited
partnership in which it is a general partner.  Nothing contained in this
Agreement or in the other Loan Documents shall prohibit or restrict the ability
of the Borrower and the other Covered Parties from engaging in the transactions
and other matters described on Schedule 5.18.

 

Section 5.19.                          Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) in the case of a Covered Party (other than the
Borrower), in transactions between or among such Covered Parties not involving
any other Affiliate (but if such transactions involving the transfer of assets,
such transfers shall be subject to the Liens granted pursuant to the Collateral
Documents), (c) in the case of the Borrower or any Subsidiary which is not a
Covered Party, in

 

52

--------------------------------------------------------------------------------


 

transactions between or among the Borrower and such Subsidiaries not involving
any other Affiliate and (d) any payment of dividends, other restricted payments
or other transactions permitted by Section 5.10 or Section 5.11.

 

Section 5.20.                          Ratings. The Borrower shall, within 60
days after the Closing Date, (x) obtain affirmation of its corporate ratings
from S&P and Moody’s, which corporate ratings shall be equal to or higher than
B+ from S&P and B2 from Moody’s and (y) use commercially reasonable efforts to
obtain ratings for the term loan facility provided under this Agreement.

 

Section 5.21.                          Anti-Corruption Laws and Sanctions.  The
Borrower shall (a) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with  Anti-Corruption Laws
and applicable Sanctions and (b) not request or use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VI

 

DEFAULTS

 

Section 6.1.                                 Events of Default.  An “Event of
Default” shall have occurred if one or more of the following events shall have
occurred and be continuing:

 

(a)                                 the Borrower shall fail to (i) pay when due
any principal of any Loan, or (ii) the Borrower shall fail to pay when due
interest on any Loan or any fees or any other amount payable to the
Administrative Agent or the Banks hereunder and the same shall continue for a
period of five (5) days after the same becomes due; or

 

(b)                                 the Borrower shall fail to observe or
perform any covenant contained in Section 2.10, 2.15, 2.17, Section 5.1(d)(i),
5.1(i), 5.4, 5.9, 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18, 5.19, or
5.21, and (i) solely in the case of any failure to comply with Section 5.9, such
failure shall continue unremedied for a period of thirty (30) days (it being
understood that any such failure to comply with Section 5.9 may be remedied by a
prepayment of the Loans prior to or during such 30-day period so long as after
giving effect to any such prepayment the Borrower is in pro forma compliance
with Section 5.9) and (ii) solely in the case of any failure to comply with
Section 5.1(d)(i), 5.16(a) or 5.20, such failure shall continue unremedied for a
period of 10 days; or;

 

(c)                                  the Borrower or any Covered Party shall
fail to observe or perform any covenant or agreement contained in this Agreement
or any other Loan Document (other than those covered by clause (a), (b), (e),
(f), (g), (h), (i), (l) or (n) of this Section 6.1) for 30 days after written
notice thereof has been given to the Borrower by the Administrative Agent; or if
such default is of such a nature that it cannot with reasonable effort be
completely remedied within said period of thirty (30) days such additional
period of time as may be reasonably necessary to cure same, provided the
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days; or

 

53

--------------------------------------------------------------------------------


 

(d)                                 any representation, warranty, certification
or statement that is made by the Borrower in this Agreement or by the Borrower
or any other Covered Party in any other Loan Document to which it is a party or
that is contained in any certificate, financial statement or other document
delivered pursuant to this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect when made (or deemed made); or

 

(e)                                  the Borrower or any Subsidiary shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt (other than the Obligations) for which the aggregate
outstanding principal amounts exceed $75,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Recourse Debt; or the Borrower or any Subsidiary shall default in the
performance or observance of any obligation or condition with respect to any
such Recourse Debt or any other event shall occur or condition exist beyond the
giving of any required notice and the expiration of any applicable grace period,
in each case if the effect of such default, event or condition is to accelerate
the maturity of any such indebtedness or to permit (without any further
requirement of notice or lapse of time) the holder or holders thereof, or any
trustee or agent for such holders, to accelerate the maturity of any such
indebtedness; or

 

(f)                                   (i) the Borrower or (ii) any Subsidiary of
the Borrower or any Investment Affiliate of the Borrower to which, either
individually or in the aggregate, $100,000,000 or more of the Borrower’s
Consolidated Tangible Net Worth is attributable, or (iii) a Pledged Subsidiary
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or

 

(g)                                  an involuntary case or other proceeding
shall be commenced against (i) the Borrower, (ii) any Subsidiary of the Borrower
or any Investment Affiliate of the Borrower to which, either individually or in
the aggregate, $100,000,000 or more of the Borrower’s Consolidated Tangible Net
Worth is attributable, or (iii) any Pledged Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against any of the
Person described in (i), (ii) or (iii) in this subsection (g) under the federal
bankruptcy laws as now or hereafter in effect; or

 

(h)                                 one or more final, non-appealable judgments
or decrees in an aggregate amount of $75,000,000 or more shall be entered by a
court or courts of competent jurisdiction against the Borrower or any Subsidiary
of the Borrower (other than any judgment as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing),
and (i) any such judgments or decrees shall not be stayed, discharged, paid,
bonded or vacated within ninety (90) days or (ii) enforcement proceedings shall
be commenced by any creditor on any such judgments or decrees; or

 

(i)                                     a majority of the Board of Directors of
the Borrower over a two-year period shall not consist of (i) the directors who
constituted the Board of Directors of the Borrower at the

 

54

--------------------------------------------------------------------------------


 

beginning of such period (ii) directors whose nomination or election was
approved by a vote of at least a majority of the Board of Directors of the
Borrower then still in office who were either members of such Board of Directors
at the beginning of such period or whose nomination or election as a member of
such Board of Directors was previously so approved; or

 

(j)                                    any Person or “group” (as such term is
defined in applicable federal securities laws and regulations) shall become the
owner, directly or indirectly, beneficially or of record, of shares representing
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and outstanding common shares of the Borrower; or

 

(k)                                 if any Termination Event with respect to a
Plan or Multiemployer Plan shall occur which would reasonably be expected to
have a Material Adverse Effect; or

 

(l)                                     any assets of the Borrower shall
constitute “plan assets” (within the meaning of Section 3(42) of ERISA or
Section 4975 of the Code, including but not limited to 29 C.F.R. § 2510.3-101 or
any successor regulation thereto) of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA and subject to Title I of ERISA or a “plan”
within the meaning of, and subject to, Section 4975(e)(1) of the Code; or

 

(m)                             at any time, for any reason the Borrower
repudiates in writing its payment obligations under any Loan Document or any
Covered Party repudiates in writing its negative pledge obligations under the
Negative Pledge Agreement or any other Loan Document; or

 

(n)                                 this Agreement or any Collateral Document
shall not, for any reason, be in full force and effect (or any Covered Party
shall so assert), or any security interest purported to be created by any of the
Collateral Documents shall not be a valid, enforceable and perfected security
interest having the priority required by the Collateral Documents (or any
Covered Party shall so assert) (other than (i) pursuant to the terms of this
Agreement or any other Loan Document (including any release pursuant to the
terms hereof or thereof) or (ii) as a result of acts or omissions by the
Administrative Agent); or

 

(o)                                 at any time Borrower shall fail to directly
or indirectly own and control 100% of the outstanding equity interests in any
Covered Subsidiary at any time such Covered Subsidiary owns Covered Assets.

 

Section 6.2.                                 Rights and Remedies.

 

(a)                                 Upon the occurrence of any Event of Default
described in Section 6.1(f) or Section 6.1(g), any Commitments shall immediately
terminate and the unpaid principal amount of, and any and all accrued interest
on, the Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself; and upon the occurrence and during the continuance of any
other Event of Default, the Administrative Agent, following consultation with
the Banks, may (and upon the demand of the Required Banks shall), by written
notice to the Borrower, in addition to the exercise of all of the rights and
remedies permitted the Administrative Agent, and the Banks at law or equity or
under any of the other Loan Documents, declare that the Commitments are
terminated and declare the unpaid principal amount of and any and all accrued
and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise provided in the Loan

 

55

--------------------------------------------------------------------------------


 

Documents) without presentation, demand, or protest or other requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower for
itself.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent and the Banks each agree that any exercise or enforcement of the rights
and remedies granted to the Administrative Agent or the Banks under this
Agreement or any other Loan Document or at law or in equity with respect to this
Agreement or any other Loan Documents shall be commenced and maintained solely
by the Administrative Agent, in each case on behalf of the Administrative Agent,
any other Agent and/or the Banks.  The Administrative Agent shall act at the
direction of the Required Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Required Banks are unable to reach agreement after being afforded reasonable
notice and opportunity to consent, then, from and after an Event of Default that
is continuing, the Administrative Agent may pursue such rights and remedies as
it may determine.

 

Section 6.3.                                 Notice of Default.  The
Administrative Agent shall give notice to the Borrower under Section 6.1(b),
Section 6.1(c) and Section 6.1(d) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless the Administrative Agent has
received notice in writing from a Bank or the Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition. 
Should the Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should the Administrative Agent send the Borrower a notice
of Default or Event of Default, the Administrative Agent shall promptly give
notice thereof to each Bank.

 

Section 6.4.                                 Distribution of Proceeds after
Default.  Notwithstanding anything contained herein to the contrary, from and
after an Event of Default that is continuing, to the extent proceeds are
received by the Administrative Agent, such proceeds shall be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 9.6).

 

ARTICLE VII

 

THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

Section 7.1.                                 Appointment and Authorization. 
Concurrently with occurrence of the Effective Date, Barclays Bank PLC is hereby
replaced as administrative agent under the Existing Credit Agreement and,
immediately after giving effect to the foregoing each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf, including execution of the other Loan Documents, and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.  Except as set forth in Section 7.8
hereof, the provisions of this Article VII are solely for the benefit of the
Administrative Agent, the other Agents and the Banks, and the Borrower shall not
have any rights to rely on or enforce any of the provisions hereof.  In
performing its functions and duties under this Agreement and the other Loan
Documents, the Administrative Agent shall act solely as an agent of the Banks
and shall not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower or any other
Covered Party.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any

 

56

--------------------------------------------------------------------------------


 

duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

 

Section 7.2.                                 Administrative Agency and
Affiliates.  JPMorgan Chase Bank, N.A. has the same rights and powers under this
Agreement as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent and JPMorgan Chase Bank, N.A. and
each of their respective affiliates, may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or affiliate of the foregoing as if they were not the Administrative Agent
hereunder, and the term “Bank” and “Banks” shall include JPMorgan Chase Bank,
N.A. in its individual capacity.

 

Section 7.3.                                 Action by Agents.

 

(a)                                 The obligations of each of the Agents
hereunder are only those expressly set forth herein.  Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI.  The duties of each Agent shall be administrative in
nature.  Subject to the provisions of Section 7.1, Section 7.5 and Section 7.6,
each Agent shall administer the Loans in the same manner as each administers its
own loans. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Banks, (c) except for notices, reports and other documents expressly
required to be furnished to the Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Covered Party or any affiliate of the Covered Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys in fact or affiliates and (d) the
Administrative Agent shall not be required to take any action that (in its
opinion or the opinion of its counsel) exposes it to personal liability or which
is contrary to the Loan Documents or applicable law.

 

(b)                                 The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys in fact (including without limitation, a custodian to
administer the Collateral) and shall be entitled to advice of counsel concerning
all matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.  In furtherance of the foregoing, each Bank
hereby authorizes the Administrative Agent to enter into such documents and
instruments as it deems reasonably necessary to implement its duties under this
Agreement and the other Loan Documents.

 

Section 7.4.                                 Consultation with Experts.  As
between any Agent on the one hand and the Banks on the other hand, such Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

Section 7.5.                                 Liability of Agents.  As between
each Agent on the one hand and the Banks on the other hand, none of the Agents
nor any of their affiliates nor any of their respective directors, officers,

 

57

--------------------------------------------------------------------------------


 

agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct.  As
between each Agent on the one hand and the Banks on the other hand, none of the
Agents nor any of their respective directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Loan Document, or any Borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any other Covered Party; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to such Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith.  As between each Agent on the one hand and the Banks on the other
hand, none of the Agents shall incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex, email message, facsimile or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless the Administrative Agent has received notice
from a Bank or the Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder that by its terms must be fulfilled to the satisfaction of a
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless the Administrative Agent shall have received notice to the
contrary from such Bank prior to the applicable extension of credit or other
action.

 

Section 7.6.                                 Indemnification.  Each Bank shall,
ratably in accordance with its Commitments or Loans, as applicable, outstanding,
indemnify the Agents and their affiliates and their respective directors,
officers, agents, advisors and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including, without limitation, counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitee’s gross negligence or willful misconduct) that such
indemnitee may suffer or incur in connection with its duties as Agent under this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder.  In the event that any Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, such Agent shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank.  Each Agent shall reimburse such Banks
so entitled to reimbursement within two (2) Business Days of its receipt of such
funds from the Borrower or such other party liable therefor.  In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a Bank, an indemnitee or any other
Person, whether or not an indemnitee is otherwise a party thereto. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

Section 7.7.                                 Credit Decision.  Each Bank
acknowledges that it has, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon any Agent or any other Bank, and

 

58

--------------------------------------------------------------------------------


 

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.

 

Section 7.8.                                 Successor Agent.  The
Administrative Agent may resign at any time by giving notice thereof to the
Banks and the Borrower.  Upon any such resignation, the Required Banks shall
have the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall, provided no Event of Default has occurred and is
then continuing, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed.  If no successor Administrative Agent shall
have been so appointed by the Required Banks and approved by the Borrower, and
shall have accepted such appointment, within 10 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may (but shall not be required to), on behalf of the Banks,
appoint a successor Administrative Agent which shall be the Administrative
Agent, who shall act until the Required Banks shall appoint an Administrative
Agent.  Any appointment of a successor Administrative Agent by Required Banks or
the retiring Administrative Agent, pursuant to the preceding sentence shall,
provided no Event of Default has occurred and is then continuing, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed.  If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation (and no successor agent has been
appointed as successor Administrative Agent by the retiring Administrative
Agent), the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Banks shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Banks appoint a successor agent as provided for above.  Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent and the retiring Administrative Agent, shall be
discharged from its duties and obligations hereunder.  After any retiring
Administrative Agent’s resignation hereunder, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.  Such resignation or removal
shall take effect upon the acceptance of appointment by a successor
Administrative Agent in accordance with the provisions of this Section 7.8.

 

Section 7.9.                                 Proofs of Claim.  In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Covered Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Banks and the Administrative Agent hereunder) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its

 

59

--------------------------------------------------------------------------------


 

agents and counsel, and any other amounts due the Administrative Agent
hereunder.  Nothing in this Section 7.9 shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank to authorize the
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.

 

Section 7.10.                          Posting of Communications.  (a) The
Borrower agrees that the Administrative Agent may, but shall not be obligated
to, make any Communications available to the Banks by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including a user
ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Banks and
the Borrower acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Bank that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Banks and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
COVERED PARTY, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY COVERED PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any other Covered Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Bank by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(d) Each Bank agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery

 

60

--------------------------------------------------------------------------------


 

of the Communications to such Bank for purposes of the Loan Documents. Each Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Bank’s email address
to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such email address.

 

(e) Each of the Banks and the Borrower agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.

 

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to any Loan Document in
any other manner specified in such Loan Document.

 

Section 7.11.                          Certain ERISA Matters. (a) Each Bank
(x) represents and warrants, as of the date such Person became a Bank party
hereto, to, and (y) covenants, from the date such Person became a Bank party
hereto to the date such Person ceases being a Bank party hereto, for the benefit
of, the Administrative Agent, and each other Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i) such Bank is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in

 

61

--------------------------------------------------------------------------------


 

sub-clause (iv) in the immediately preceding clause (a), such Bank further
(x) represents and warrants, as of the date such Person became a Bank party
hereto, to, and (y) covenants, from the date such Person became a Bank party
hereto to the date such Person ceases being a Bank party hereto, for the benefit
of, the Administrative Agent, and each other Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Covered Party, that:

 

(i) none of the Administrative Agent, or any other Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Bank
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

 

(iv) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

 

(c) The Administrative Agent, and each other Agent hereby informs the Banks that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Bank or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

62

--------------------------------------------------------------------------------


 

ARTICLE VIII



CHANGE IN CIRCUMSTANCES

 

Section 8.1.                                 Basis for Determining Interest Rate
Inadequate or Unfair.

 

(a)                                 If on or prior to the first day of any
Interest Period for any Eurodollar Borrowing (i) the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurodollar Base
Rate or the Eurodollar Rate, as applicable (including, without limitation,
because the Screen Rate is not available or published on a current basis), for
Dollars and such Interest Period or that deposits in Dollars are not being
offered in the relevant market for such Interest Period or (ii) the
Administrative Agent or the Required Banks determine in good faith that the
Eurodollar Rate for such Interest Period will not adequately reflect the cost to
the Banks or the Required Banks, as the case may be, of making, funding or
maintaining such Eurodollar Borrowing for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make, continue, or convert Loans into, Eurodollar Loans in Dollars
shall be suspended. In such event, unless the Borrower notifies the
Administrative Agent on or before the second (2nd) Eurodollar Business Day
before, but excluding, the date of any Eurodollar Borrowing for which a Notice
of Borrowing has previously been given that it elects not to borrow on such
date, such Borrowing shall instead be made as a Base Rate Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in paragraph (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) have not arisen but either (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate shallmay no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 9.5, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
LendersBanks, a written notice from the Required LendersBanks stating that such
Required LendersBanks object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 8.1(b), only to the extent the Screen Rate for Dollars and such Interest
Period is not available or published at such time on a current basis), (x) any
Notice of Interest Rate Election that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (y) if any Notice of Borrowing requests a Eurodollar Borrowing,
such Borrowing shall be made as an Base Rate Borrowing;

 

63

--------------------------------------------------------------------------------


 

provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

Section 8.2.                                 Illegality.  If, on or after the
date of this Agreement, the adoption of any applicable law, rule or regulation,
or any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Eurodollar Lending Office) with any
request or directive (whether or not having the force of law) made after the
Closing Date of any such authority, central bank or comparable agency shall make
it unlawful for any Bank (or its Eurodollar Lending Office) to make, maintain or
fund its Eurodollar Loans in a particular currency, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank in the case of the event described above to make
Eurodollar Loans in such currency, shall be suspended.  With respect to
Eurodollar Loans, before giving any notice to the Administrative Agent pursuant
to this Section 8.2, such Bank shall designate a different Eurodollar Lending
Office if such designation will avoid the need for giving such notice and will
not, in the reasonable judgment of such Bank, be otherwise commercially
disadvantageous to such Bank.

 

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Eurodollar Loans, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Loans of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Loans of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder.

 

Section 8.3.                                 Increased Cost and Reduced Return.

 

(a)                                 If, on or after the date hereof, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, (i) shall subject any Bank to any
tax on its capital reserves (or any similar tax) with respect to this Agreement
or any Eurodollar Loan made by it (except for Non-Excluded Taxes and Other Taxes
covered by Section 8.4 and changes in the rate of tax on the overall net income
or profits of such Bank); (ii) shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System (but excluding with respect to
any Eurodollar Loan any such requirement reflected in an applicable Eurodollar
Reserve Percentage)), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or (iii) shall impose
on any Bank (or its Applicable Lending Office) or on the interbank market any
other condition materially more burdensome in nature, extent or consequence than
those in existence as of the date hereof affecting such Bank’s Eurodollar Loans
or its obligation to make Eurodollar Loans, and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Eurodollar Loan, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under its Note with respect to such Eurodollar Loans, by
an amount reasonable determined

 

64

--------------------------------------------------------------------------------


 

by such Bank to be material, then, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts (based upon a reasonable allocation thereof by
such Bank to the Eurodollar Loans made by such Bank hereunder) as will
compensate such Bank for such increased cost or reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances; provided however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and Basel III all requests, rules, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a change in law, regardless of the
date enacted, adopted or issued.

 

(b)                                 If any Bank shall have reasonably determined
that, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital or liquidity requirements, or any change in any
such law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital or liquidity requirements (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
reasonably deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction to the extent such Bank
generally imposes such additional amounts on other borrowers of such Bank in
similar circumstances.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

 

(d)                                 Each Bank will promptly notify the Borrower
and the Administrative Agent of any event of which it has knowledge, occurring
after the date hereof, which will entitle such Bank to compensation pursuant to
this Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank.  Notwithstanding the foregoing, if such Bank shall
fail to notify the Borrower of any such event within ninety (90) days following
the end of the month during which such event occurred, then the Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to, but excluding, the
date upon which such Bank actually notified the Borrower of the occurrence of
such event.  A certificate of any Bank claiming compensation under this
Section and setting forth a reasonably detailed calculation of the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of demonstrable error.  In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

 

(e)                                  If at any time, any Bank has demanded
compensation pursuant to this Section 8.3, the Borrower shall have the right,
upon five (5) Business Day’s notice to the Administrative Agent to either (x) in
accordance with Section 9.6(c), cause an Assignee to offer to purchase the Loans
of such

 

65

--------------------------------------------------------------------------------


 

Bank for an amount equal to such Bank’s outstanding Loans plus accrued interest,
fees and other amounts due to such Bank, and to become a Bank hereunder, or to
obtain the agreement of one or more existing Banks to offer to purchase the
Loans of such Bank for such amount, which offer such Bank is hereby required to
accept, or (y) to repay in full all Loans then outstanding of such Bank,
together with interest and all other amounts due thereon.

 

Section 8.4.                                 Taxes.

 

(a)                                 Any and all payments made by or on behalf of
the Borrower to or for the account of any Bank or the Administrative Agent
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for or on account of any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Bank and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by (A) the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof, (B) in the case of each Bank, the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision thereof or (C) any
other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or the Administrative Agent and
such other jurisdiction, except to the extent that such connection would not
have arisen but for entering into the transactions contemplated hereby and
(ii) U.S. federal withholding taxes imposed under FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Non-Excluded Taxes”); provided
that, if any Non-Excluded Taxes are required to be deducted from or in respect
of any sum payable hereunder or under any other Loan Document, as determined in
good faith by the applicable withholding agent, (w) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions of Non-Excluded Taxes (including, without limitation, deductions of
Non-Excluded Taxes applicable to additional sums payable under this Section 8.4)
such Bank or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(x) the Borrower shall make or cause to be made suchall deductions as required
by applicable law, (y) the Borrower shall pay or cause to be paid the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (z) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, or charges or similar levies which arise from any payment made hereunder
or under any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower agrees to indemnify each Bank
and the Administrative Agent for the full amount of Non-Excluded Taxes or Other
Taxes (including, without limitation, any Non-Excluded Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 8.4) payable or paid by such Bank or the Administrative Agent (as the
case may be) and any liability for penalties and interest arising therefrom or
with respect thereto.  This indemnification shall be made within 15 days from
the date such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

 

(d)                                 Each Bank that is a United States person for
U.S. federal income tax purposes, on or prior to the date of its execution and
delivery of this Agreement in the case of each Bank listed on the signature
pages hereof and on or prior to the date on which it becomes a Bank in the case
of each

 

66

--------------------------------------------------------------------------------


 

other Bank (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), shall provide the Borrower and the
Administrative Agent with two duly completed copies of Internal Revenue Service
Form W-9 or any successor form prescribed by the Internal Revenue Service and
shall provide the Borrower and the Administrative Agent with two further copies
of any such form on or before the date any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered to the Borrower and the Administrative
Agent.  Each Bank that is not a United States person for U.S. federal income tax
purposes, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), shall provide the Borrower and the Administrative
Agent with two duly completed copies of an Internal Revenue Service
Form W-8BEN-E, W-8ECI, or W-8IMY as applicable to such Bank, or any successor
form prescribed by the Internal Revenue Service, and shall provide the Borrower
and the Administrative Agent with two further copies of any such form on or
before the date that any such form expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent.  A Bank that
provides copies of the Internal Revenue Service Form W-8BEN-E and that is
legally entitled to claim the portfolio interest exemption pursuant to
Section 881(c) of the Code, shall further provide the Borrower and the
Administrative Agent with, together with such Internal Revenue Service
Form W-8BEN-E, a written confirmation of its entitlement to such exemption
substantially in the form of Exhibit J.  To the extent that it is legally
entitled to do so, a Bank shall properly claim that such Bank is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of, or eliminates, withholding tax on payments of interest
hereunder.  A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other Person shall
provide, in addition to its own forms specified above, the Borrower and the
Administrative Agent with two duly completed copies of the Internal Revenue
Service form applicable to such other Person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or
certificates evidencing such Participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide the Borrower
and the Administrative Agent with two further copies of any such forms and
statements on or before the date any such forms or statements expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form or statement previously delivered to the Borrower and the
Administrative Agent.  Each Bank that is not a United States person for U.S.
federal income tax purposes shall deliver to the Borrower and the Administrative
Agent any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.  If a Bank fails to timely and properly provide
or update such forms or statements (unless such failure is due to a change in
treaty, law or regulation occurring subsequently to the time such Bank first
becomes a party to this Agreement) or if the form or statement provided by a
Bank at the time such Bank first becomes a party to this Agreement indicates a
United States withholding tax rate in excess of zero, then backup withholding or
withholding tax resulting from the foregoing shall be considered excluded from
“Non-Excluded Taxes” as defined in Section 8.4(a), except to the extent that, in
the case of United States withholding tax, such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower or its Consolidated Subsidiary with respect to such United States
withholding tax.  Notwithstanding any other provision of this paragraph (d)(i),
no Bank shall be required to deliver any form, statement, certificate or
supplementary documentation pursuant to this paragraph (d)(i) that such Bank is
not legally able to deliver.

 

67

--------------------------------------------------------------------------------


 

(e)                                  Upon reasonable demand by, and at the
expense of, the Borrower or the Administrative Agent to any Bank, the Bank shall
deliver to the Borrower and the Administrative Agent, or to such government or
taxing authority as the Borrower or the Administrative Agent may reasonably
direct, any form or document that may be required or reasonably requested in
writing in order to allow a payment to be made hereunder or under any other Loan
Document without any deduction or withholding for or on account of any
Non-Excluded Taxes or with such deduction or withholding at a reduced rate (so
long as the completion, execution or submission of such form or document would
not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower or the
Administrative Agent making such demand and to be executed and to be delivered
with any reasonably required certification.

 

(f)                                   If a payment made to a Bank under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(g)                                  For any period with respect to which a Bank
has failed to provide the Borrower and the Administrative Agent with the
appropriate form pursuant to (and to the extent required by) paragraph
(d)(i) (unless such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which a form originally was required to be
provided), such Bank shall not be entitled to indemnification under
Section 8.4(c) with respect to Non-Excluded Taxes imposed by the United States,
to the extent that such Non-Excluded Taxes would not have been imposed but for
such Bank’s failure to provide such form; provided, however, that should a Bank,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Non-Excluded Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such taxes so long as the
Borrower shall incur no cost or liability as a result thereof.

 

(h)                                 If the Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this
Section 8.4, then such Bank will, if requested in writing by the Borrower, use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Bank, will not subject
such Bank to any unreimbursed cost or expense and is not otherwise
disadvantageous to such Bank; provided, that nothing in this
Section 8.4(h) shall affect or postpone any of the obligations of the Borrower
or the rights of any Bank pursuant to this Section 8.4.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such change.

 

(i)                                     If at any time, any Bank has demanded
compensation pursuant to Section 8.3 or Section 8.4 or the obligation of such
Bank to make Eurodollar Loans has been suspended pursuant to Section 8.2, in any
such case, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) in accordance with
Section 9.6(c), cause an Assignee to offer to

 

68

--------------------------------------------------------------------------------


 

purchase the Commitments of such Bank for an amount equal to such Bank’s
outstanding Loans plus accrued interest, fees and other amounts due to such
Bank, and to become a Bank hereunder, or to obtain the agreement of one or more
existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon; provided that (i) any replacement of a Bank under
this paragraph does not conflict with any organizational or governing documents
of any Person and any law, treaty rule or regulation applicable to or binding
upon such Person or any of its property, (ii) prior to any replacement under
this paragraph, such Bank shall have taken no action under Section 8.4(h) so as
to eliminate the continued need for payments of amounts owing pursuant to
Section 8.3 or 8.4, (iii) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (iv) the replaced Bank
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (v) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 8.3 or 8.4, as the case may be,
and (vi) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Bank shall have against
the replaced Bank.

 

(j)                                    Each Bank shall severally indemnify the
Administrative Agent for the full amount of any taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any taxation authority or other
authority, that are attributable to (i) such Bank (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Non-Excluded Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or (ii) such Bank’s failure to comply with the provisions of
Section 9.6(b) relating to the maintenance of a Participant Register and, in
either case, that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith.  A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (j).

 

(k)                                 If a Bank or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 8.4 (including by the payment of additional amounts pursuant to this
Section 8.4), it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made under this Section 8.04 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Bank or the Administrative Agent, as
applicable, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  The Borrower, upon the
request of such Bank or the Administrative Agent, shall repay the amount paid
over pursuant to this paragraph (k) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Bank or the Administrative Agent is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (k), in no event will the Bank or Administrative Agent be required to
pay any amount to the Borrower pursuant to this paragraph (k) the payment of
which would place the Bank or the Administrative Agent in a less favorable net
after-Tax position than the Bank or the Administrative Agent would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any Bank or the Administrative Agent to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

69

--------------------------------------------------------------------------------


 

(kl)                              Each party’s obligations under this
Section 8.4 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

Section 8.5.                                 Base Rate Loans Substituted for
Affected Eurodollar Loans.  If (i) the obligation of any Bank to make Eurodollar
Loans has been suspended pursuant to Section 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or Section 8.4 with respect to its Eurodollar
Loans and the Borrower shall, by at least five Business Days’ prior notice to
such Bank through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Bank, then, unless and until such Bank notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)                                 the Borrower shall be deemed to have
delivered a Notice of Interest Rate Election with respect to such affected
Eurodollar Loans and thereafter all Loans which would otherwise be continued or
converted by such Bank to the Borrower as Eurodollar Loans shall be made instead
as Base Rate Loans; and

 

(b)                                 after each of its Eurodollar Loans has been
repaid, all payments of principal which would otherwise be applied to repay such
Eurodollar Loans shall be applied to repay its Base Rate Loans instead; and

 

(c)                                  the Borrower will not be required to make
any payment which would otherwise be required by Section 2.13 with respect to
such Eurodollar Loans converted to Base Rate Loans pursuant to clause (a) above.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.                                 Notices.  (a) All notices, requests
and other communications to any party hereunder shall be in writing (including
bank wire, facsimile transmission followed by telephonic confirmation or similar
writing) and shall be given to such party:  (x) in the case of the Borrower and
the Administrative Agent, at its address or facsimile number set forth on
Exhibit K attached hereto with duplicate copies thereof, in the case of the
Borrower, to the Borrower, at its address set forth on the signature
page hereof, to its General Counsel and Chief Financial Officer, (y) in the case
of any Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or facsimile
number and/or email address as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower.  Each such notice,
request or other communication shall be effective (i) if given by telex or
facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, and if not received during the recipient’s normal
business hours, shall be deemed received at the opening of its next Business
Day, (ii) if given by certified registered mail, return receipt requested, with
first class postage prepaid, addressed as aforesaid, upon receipt or refusal to
accept delivery, (iii) if given by a nationally recognized overnight carrier, 24
hours after such communication is deposited with such carrier with postage
prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until actually received.  Notices delivered through Approved Electronic
Platforms, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b).

 

70

--------------------------------------------------------------------------------


 

(b)  Notices and other communications to the Banks hereunder may be delivered or
furnished by using Approved Electronic Platforms pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Bank.  The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

(c)  Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(d)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

Section 9.2.                                 No Waivers.  No failure or delay by
the Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 9.3.                                 Expenses; Indemnification.

 

(a)                                 The Borrower shall pay within thirty (30)
days after written notice from the Administrative Agent, (i) for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees and disbursements of counsel to the
Administrative Agent and (ii) if an Event of Default occurs, all reasonable
out-of-pocket expenses incurred by the Administrative Agent and each Bank,
including, without limitation, reasonable and invoiced fees and disbursements of
counsel for the Administrative Agent and each of the Banks, in connection with
the enforcement of the Loan Documents and the instruments referred to therein
and such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom (provided, however, that the
attorneys’ fees and disbursements for which the Borrower is obligated under this
subsection (a)(ii) shall be limited to the reasonable and invoiced
non-duplicative fees and disbursements of (A) counsel for the Administrative
Agent, and (B) counsel for all of the Banks as a group; and provided, further,
that all other costs and expenses for which the Borrower is obligated under this
subsection (a)(ii) shall be limited to the reasonable and invoiced
non-duplicative costs and expenses of the Administrative Agent).  For purposes
of this subsection (a)(ii), (1) counsel for the Administrative Agent shall mean
a single outside law firm representing the Administrative Agent and (2) counsel
for all of the Banks as a group shall mean a single outside law firm
representing such Banks as a group (which law firm may or may not be the same
law firm representing the Administrative Agent).

 

71

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to indemnify each Agent
and each Bank, their respective affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding that may at any time (including, without limitation, at any time
following the payment of the Obligations) be asserted against any Indemnitee, as
a result of, or arising out of, or in any way related to or by reason of,
(i) any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document, (ii) any violation by the Borrower
or the Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by the Borrower or any of the Environmental
Affiliates, including, without limitation, all on-site and off-site activities
of the Borrower or any Environmental Affiliate involving Materials of
Environmental Concern, (iv) the breach of any environmental representation or
warranty set forth herein, but excluding those liabilities, losses, damages,
costs and expenses (a) for which such Indemnitee has been compensated pursuant
to the terms of this Agreement or that are excluded under Section 8.3,
(b) incurred solely by reason of the gross negligence or willful misconduct of
such Indemnitee as determined by a final judgment of a court of competent
jurisdiction, (c) arising from any violation of Environmental Law relating to a
Property, which violation is caused by the act or omission of such Indemnitee
after such Indemnitee takes possession of such Property or (d) owing by such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents.  In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of any Agent
or any Bank shall be solely in their respective capacities as such director,
officer, agent or employee.  The Borrower’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations. 
Without limitation of the other provisions of this Section 9.3, the Borrower
shall indemnify and hold each of the Agents and the Banks free and harmless from
and against all loss, costs (including reasonable and documented attorneys’ fees
and expenses), expenses, taxes, and damages (including consequential damages)
that the Agents and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(a).  In
the case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of the
Borrower’s equity holders or creditors, an Indemnitee or any other Person,
whether or not an Indemnitee is otherwise a party thereto.

 

Section 9.4.                                 Sharing of Set-Offs.  In addition
to any rights now or hereafter granted under applicable law or otherwise, and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Bank is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by such Bank (including, without
limitation, by branches, agencies and Affiliates of such Bank wherever located)
to or for the credit or the account of the Borrower against and on account of
the Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank; provided that
if any Defaulting Bank shall exercise any such right of set-off, (i) all amounts
so set-off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Administrative Agent and
the Banks

 

72

--------------------------------------------------------------------------------


 

and (ii) the Defaulting Banks shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the obligations owing to such
Defaulting Bank as to which it exercised such right of set-off.    Each Bank
agrees that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Loan made by it, which is greater than the
proportion received by any other Bank with respect to such due amount, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Loans made by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Loans made by the Banks shall be shared by the
Banks pro rata; provided that, but subject to the proviso in the first sentence
of this Section 9.4,  nothing in this Section shall impair the right of any Bank
to exercise any right of set-off or counterclaim it may have to any deposits not
received in connection with the Loans and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loans.  The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.  Notwithstanding
anything to the contrary contained herein, any Bank may, by separate agreement
with the Borrower, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Bank under this
Section 9.4.

 

Section 9.5.                                 Amendments and Waivers.

 

(a)                                 Any provision of this Agreement or the Notes
or other Loan Documents may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by the Borrower and the Required Banks
(and, if the rights or duties of the Administrative Agent in its capacity as the
Administrative Agent are affected thereby, by the Administrative Agent);
provided that no amendment or waiver with respect to this Agreement, the Notes
or any other Loan Document shall, unless signed by (x) each Bank directly
affected thereby, (i) reduce the principal of or, subject to Section 8.1(b),
rate of interest on any Loan or any fees hereunder, (ii) postpone, whether
through forbearance or otherwise, the date fixed for any payment of principal of
or interest on any Loan or any fees hereunder or for any reduction or
termination of any Commitments, (iii) reduce the percentage specified in the
definition of “Required Banks” or “Super Majority Banks” or otherwise change the
aggregate unpaid principal amount of the Loans, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement or any Collateral Document,
(iv) release all or a substantial portion of the Collateral under the Collateral
Documents (except as expressly permitted by the Collateral Documents or this
Agreement), (v) modify the provisions of this Section 9.5, (vi) increase, extend
or restate the Commitments of any Bank or subject any Bank to any additional
obligation hereunder, or (vii) amend, modify or waive the definition of “Pro
Rata Share” or any other provision that provides for the ratable or pro rata
nature of disbursements by or payments to Banks,  (y) each Bank, amend, modify
or waive any provision of Sections 2.9 and Section 2.10, and (z) the Super
Majority Banks,  amend, modify or waive the definition of “Designated Valuation
Amount”, “Total Collateral Value” or any component of any of the foregoing or
definition used in any of the foregoing if such amendment, modification or
waiver is has the effect of increasing the Designated Valuation Amount or Total
Collateral Value.

 

(b)                                 The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Bank, execute amendments,
modifications, waivers or consents on behalf of such Bank.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Covered Party in
any case shall entitle any Covered Party to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.5

 

73

--------------------------------------------------------------------------------


 

shall be binding upon each Bank at the time outstanding, each future Bank and,
if signed by a Covered Party, on such Covered Party.

 

(c)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Banks providing the relevant Replacement Term Loans
(as defined below) to permit the refinancing, replacement or modification of all
or any outstanding Term Loans (“Replaced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”), provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Replaced Term Loans plus the amount of
accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith, (b) the applicable margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Replaced Term Loans and (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.

 

Section 9.6.                                 Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that (i) the Borrower may not assign or
otherwise transfer any of its rights under this Agreement or the other Loan
Documents without the prior written consent of all Banks and the Administrative
Agent and (ii) a Bank may not assign or otherwise transfer any of its interest
under this Agreement except as permitted in subsection (b) and (c) of this
Section 9.6.

 

(b)                                 Prior to the occurrence of an Event of
Default, any Bank may at any time, grant to a then existing Bank or any
Affiliate thereof, one or more banks, finance companies, insurance companies or
other financial institutions or trusts (a “Participant”) participating interests
in any or all of its Commitments or Loans.  After the occurrence and during the
continuance of an Event of Default, any Bank may at any time grant to any Person
in any amount (also a “Participant”), participating interests in any or all of
its Loans.  Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default. 
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in Section 9.5(a)(x) or (y) without the consent of the Participant. 
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest (it being understood that the
documentation required under Section 8.4(d) shall be delivered to the
participating Bank) to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (c) of this Section 9.6; provided
that such Participant (i) agrees to be subject to the provisions of Section 8.3
and Section 8.4 as if it were an assignee under paragraph (c) of this
Section and (ii) shall not be entitled to receive any greater payment under
Section 8.3 or Section 8.4, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
change in any requirement, interpretation or application of law or compliance by
any Bank with any request or directive (whether or not having the force of law)
from any central bank

 

74

--------------------------------------------------------------------------------


 

or relevant authority made subsequent to the Closing Date that occurs after the
Participant acquired the applicable participation.  Each Bank that grants
participating interests in any or all of its Commitments or Loans, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and
principal amount of the Commitment or Loan and interest owing to each
Participant (the “Participant Register”); provided that no Bank shall have any
obligations to disclose all or any portion of the Participant Register to any
Person, except to the extent that such disclosure is necessary to establish that
such Loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks shall treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(c)                                  (i)  Subject to the conditions set forth in
paragraph (c)(ii) below, any Bank may assign to one or more assignees  (each, an
“Assignee”), other than a natural person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
or Loans at the time owing to it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld and provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof), provided that no consent of the Borrower shall be required for
an assignment to a Bank, an affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Loan to a Bank, an affiliate of a Bank, an Approved Fund or
an assignment to the Borrower as contemplated by Section 2.12.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a Bank,
an affiliate of a Bank or an Approved Fund or an assignment of the entire
remaining amount of the assigning Bank’s Commitments or Loans, the amount of the
Commitments or Loans of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (which shall be calculated as necessary to include any concurrent
assignments by the assignor to an affiliate, or an Approved Fund, of the
assignee) unless each of the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Bank and its affiliates or Approved Funds, if any;

 

(B)                               (1) the parties to each assignment shall
execute and deliver to the Administrative Agent (x) an Assignment and Assumption
or (y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500 (other
than in the case of an assignment to the Borrower as contemplated by

 

75

--------------------------------------------------------------------------------


 

Section 2.12) and (2) the assigning Bank shall have paid in full any amounts
owing by it to the Administrative Agent; and

 

(C)                               the Assignee, if it shall not be a Bank, shall
deliver to the Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (c)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 8.3, 8.4 and 9.3).  Any assignment or transfer by a Bank of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with paragraph (b) of
this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower and permitting access thereto
to the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Banks and each of their Assignees, and principal amount of
the Loans and interest owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Bank and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Bank hereunder), the processing and recordation fee referred to in
paragraph (c)(ii)(B) of this Section and any written consent to such assignment
required by paragraph (c)(i) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

76

--------------------------------------------------------------------------------


 

(d)                                 Any Bank may at any time assign all or any
portion of its rights under this Agreement and its Note to a Federal Reserve
Bank.  No such assignment shall release the transferor Bank from its obligations
hereunder.

 

(e)                                  No Assignee, Participant or other
transferee of any Bank’s rights shall be entitled to receive any greater payment
under Section 8.3 or Section 8.4 than such Bank would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
(i) with the Borrower’s prior written consent, (ii) by reason of the provisions
of Section 8.2, Section 8.3 or Section 8.4 requiring such Bank to designate a
different Applicable Lending Office under certain circumstances or (iii) at a
time when the circumstances giving rise to such greater payment did not exist.

 

Section 9.7.                                 Governing Law; Submission to
Jurisdiction; Judgment Currency.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Document and any action for enforcement of
any judgment in respect thereof may be brought in the courts of the State of New
York or of the United States of America for the Southern District of New York,
in each case, which are located in New York County, and, by execution and
delivery of this Agreement, the Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof.  The
Borrower irrevocably consents, for itself, to the service of process out of any
of the aforementioned courts in any such action or proceeding by the hand
delivery, or mailing of copies thereof by registered or certified mail, postage
prepaid, to the Borrower at its address for notice as provided under Section 9.1
hereof.  The Borrower hereby, for itself, irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Agreement or
any other Loan Document brought in the courts referred to above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.  Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

 

(c)                                  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so under applicable law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
person obtaining such judgment on the Business Day preceding that on which final
judgment is given.

 

(d)                                 The parties agree, to the fullest extent
that they may effectively do so under applicable law, that the obligations of
the Borrower to make payments in any currency of the principal of and interest
on the Loans of the Borrower and any other amounts due from the Borrower
hereunder to the Administrative Agent as provided herein (i) shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment
(whether or not entered in accordance with Section 9.7(c)), in any currency
other than the relevant currency, except to the extent that such tender or
recovery shall result in the actual receipt by the Administrative Agent at its
relevant office on behalf of the Banks of the full amount of the relevant
currency expressed to be payable in respect of the principal of and interest on
the

 

77

--------------------------------------------------------------------------------


 

Loans and all other amounts due hereunder (it being assumed for purposes of this
clause (i) that the Administrative Agent will convert any amount tendered or
recovered into the relevant currency on the date of such tender or recovery),
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the relevant currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the relevant currency
so expressed to be payable and (iii) shall not be affected by an unrelated
judgment being obtained for any other sum due under this Agreement.

 

Section 9.8.                                 Counterparts; Integration;
Effectiveness.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent and the Borrower of counterparts hereof signed by each of
the parties hereto.  Delivery of an executed signature page of this Agreement by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 9.9.                                 WAIVER OF JURY TRIAL.   EACH OF THE
BORROWER, THE AGENTS AND THE BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 9.10.                          Survival.  All indemnities set forth
herein shall survive the execution and delivery of this Agreement and the other
Loan Documents and the making and repayment of the Loans hereunder.

 

Section 9.11.                          Domicile of Loans.  Subject to the
provisions of Article VIII, each Bank may transfer and carry its Loans at, to or
for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Bank.

 

Section 9.12.                          Limitation of Liability.  No claim may be
made by the Borrower or any other Person acting by or through the Borrower
against any Agent or any Bank or the affiliates, directors, officers, employees,
attorneys or agent of any of them for any punitive, consequential, special or
exemplary damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

Section 9.13.                          Recourse Obligation.  This Agreement and
the Obligations hereunder are fully recourse to the Borrower.  Notwithstanding
the foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement shall be had against any officer, director,
shareholder or employee of the Borrower except in the event of fraud or
misappropriation of funds on the part of such officer, director, shareholder or
employee.

 

Section 9.14.                          Confidentiality.

 

Each of the Agents and the Banks understands that some of the information
furnished to it pursuant to this Agreement and the other Loan Documents may be
received by it prior to the time that such information shall have been made
public, and each of the Agents and the Banks hereby agrees that it will keep all
Information (as defined below) received by it confidential except that each
Agent and each Bank shall be permitted to disclose Information (i) only to such
of its officers, directors, employees,

 

78

--------------------------------------------------------------------------------


 

agents, auditors, Affiliates and buyers as need to know such information in
connection with this Agreement or any other Loan Document and who will be
advised of the confidential nature of such Information; (ii) to any other party
to this Agreement; (iii) to a proposed Assignee or Participant in accordance
with Section 9.6 hereof or to a counterparty or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations hereunder, provided such Person agrees in writing to keep such
Information confidential on terms substantially similar to this Section 9.14;
(iv) to the extent required by applicable law and regulations or by any subpoena
or other legal process; (v) to the extent requested by any bank regulatory
authority or other regulatory authority or self-regulatory organization; (vi) to
the extent such information becomes publicly available other than as a result of
a breach of this Agreement; (vii) to the extent the Borrower shall have
consented to such disclosure or (viii) in connection with any legal or other
enforcement proceeding in connection with any Loan Document or any of the
transaction contemplated thereby.  For the purposes of this Section,
“Information” means all information received from the Borrower or its officers,
directors, employees, agents, auditors, lawyers and Affiliates relating to the
Borrower or any of its Subsidiaries or Affiliates (including Investment
Affiliates) or any of their respective businesses other than any such
information that is available to the Administrative Agent or any Bank on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential provided further, however, that all financial
information delivered in connection with this Agreement and the other Loan
Documents is deemed to be and shall be treated as confidential.  In the event of
any required disclosure of Information, any Person required to maintain the
confidentiality of such Information as provided in this Section 9.14 agrees to
use reasonable efforts to inform the Borrower as promptly as practicable of the
circumstances and the Information required to be disclosed to the extent not
prohibited by applicable law.

 

Section 9.15.                          USA Patriot Act.   Each Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the Patriot Act.

 

Section 9.16.                          Acknowledgements.  The Borrower hereby
(a) acknowledges that (i) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and that the Covered Parties have
consulted their own accounting, regulatory and tax advisors to the extent the
Covered Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (ii) none of the Agents
or any Bank has any fiduciary, advisory or agency relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Banks, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; (iii) no joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Banks or among the Borrower or any other Covered
Parties and the Banks; (iv) the Agents and the Banks on the one hand, and the
Covered Parties, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do the Covered Parties
rely on, any fiduciary duty to the Covered Parties or their affiliates on the
part of the Agents or the Banks; (v) each Agent and Bank has been, is, and will
be acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Covered Parties, any of their
affiliates or any other Person; (vi) none of the Agents or Banks has any
obligation to the Covered Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Agent

 

79

--------------------------------------------------------------------------------


 

or Bank and the Covered Parties or any such affiliate; and (vii) the Covered
Parties are capable of evaluating and understanding, and the Covered Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents; and (b) waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or any other Agent or Bank with respect to any
breach or alleged breach of agency or fiduciary duty.

 

Section 9.17.                          Releases of Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Bank (without requirement of notice to or
consent of any Bank except as expressly required by Section 9.5) to take any
action requested by the Borrower (i) having the effect of releasing any
Collateral (A) to the extent necessary to permit consummation of any transaction
permitted by any Loan Document or that has been consented to in accordance with
Section 9.5 or (B) under the circumstances described in paragraph (b) below and
(ii) having the effect of confirming that a Covered Subsidiary or Covered Asset
are no longer subject to the terms of this Agreement or the Collateral Documents
and no longer constitute a “Covered Subsidiary” or “Covered Asset” as defined.

 

(b)                                 At such time as the Loans and the other
Obligations under the Loan Documents shall have been paid in full (other than
contingent indemnification obligations not yet due) and the Commitments have
been terminated, the Collateral shall be automatically released from the Liens
created by the Collateral Documents, and the Collateral Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Covered Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

Section 9.18.                          Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

80

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank; signature pages follow]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

iSTAR INC.,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ Geoffrey M. Dugan

 

 

Name: Geoffrey M. Dugan

 

 

Title: General Counsel and Secretary

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Administrative Agent and a Bank

 

 

 

 

 

 

 

By:

/s/Authorized Signatory

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------